     Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 1 of 68 PageID #: 8395




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

RACHEL HARRIS, GUARDIAN OF STEVEN
JESSIE HARRIS ON BEHALF OF STEVEN
JESSIE HARRIS                                                                          PLAINTIFF

v.                                                               CASE No. 1:18-cv-167-MPM-RP

CLAY COUNTY, MISSISSIPPI et al.                                                    DEFENDANTS


                                               ORDER

        This cause comes before the court on the motion of defendants Forrest Allgood, Eddie

Scott, Laddie Huffman and Clay County, Mississippi for summary judgment, pursuant to Fed. R.

Civ. P. 56. Plaintiff Steven Jessie Harris has filed his own motion for partial summary

judgment,1 and the court, having considered the memoranda and submissions of the parties, is

prepared to rule.

        This is a § 1983 action which presents difficult issues arising from the intersection of

concerns regarding public safety and the protection of the constitutional rights of a (former)

criminal defendant. The former criminal defendant in question is plaintiff Steven Harris, who,

after being indicted for murder and other serious offenses in 2005, spent almost eleven years in

jail in spite of being found incompetent to stand trial based on a diagnosis of schizophrenia.

These rather jarring procedural facts raise serious constitutional concerns in light of U.S.

Supreme Court precedent, most notably Jackson v. Indiana, 406 U.S. 715, 738 (1972). In

Jackson, the Supreme Court held that a criminal defendant found incompetent to stand trial

cannot be held more than the reasonable period of time necessary to determine whether there is a



1
 The plaintiff in this case is actually Harris’ mother, acting as his representative, but this court
will refer to him as the plaintiff for the sake of simplicity.
                                                  1
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 2 of 68 PageID #: 8396




substantial probability that he will attain competency in the foreseeable future. Id. If it is

determined that he will not regain competency, then the State must either institute civil

proceedings applicable to the commitment of those not charged with a crime or release the

defendant. Id.

       Plaintiff argues, with considerable force, that Jackson was violated in this case, and, as

part of the federal judiciary, it is this court’s responsibility to enforce federal law. At the same

time, the crimes for which plaintiff was indicted are so serious that this court cannot help but feel

a certain degree of sympathy for the reluctance demonstrated by the defendants in this case to

simply release him upon the public. In so stating, this court notes that Harris was indicted on 11

counts including the murder of his father, shooting three law enforcement officers, car-jacking

two college students, stabbing another car-jacking victim, shooting into multiple occupied

vehicles, and escaping the scene by car-jacking and kidnapping. [Dkt. #39-3 pp 2-8]. In the

court’s view, the nature of these alleged crimes, and of plaintiff’s mental illness, is such that no

responsible law enforcement official could help but feel grave trepidation over the prospect of

releasing him to the public. At the same time, the law must, at the end of the day, be followed,

and it is this basic dilemma which makes this case so extraordinarily difficult.

       As noted above, Harris had a history of suffering from severe mental illness, including

schizophrenia, and he was transferred to the Mississippi State Hospital at Whitfield for mental

evaluation to determine his competency to stand trial and his mental state at the time of the

charged offenses. [Order for Mental Evaluation and Treatment]. After three interim reports that

had shown some improvement in his symptoms, plaintiff’s treating doctors at Whitfield issued a

Final Summary Report on September 8, 2008 in which they expressed their opinion that there

was no substantial probability that he could be restored to competency in the foreseeable future.



                                                  2
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 3 of 68 PageID #: 8397




[Ex. H to Allgood’s motion for summary judgment]. In their report, the Whitfield doctors found

that Harris remained at increased risk for future violence and needed long-term psychiatric

treatment. [Id ]. As a result, they recommended transferring the case to chancery court for civil

commitment proceedings if the circuit court found Harris to not be competent to proceed. [Id.].

       After multiple orders of continuance, the circuit court conducted a competency hearing

on October 12, 2010, after which it ordered the State of Mississippi to pursue civil commitment

proceedings. On October 12, 2010, the same date as the competency hearing and order,

Assistant District Attorney Lindsay Clemons did, in fact, file a Petition for an Order of

Commitment in the Chancery Court of Clay County, Mississippi, as required by the

circuit court and as recommended in Whitfield’s Final Summary Report. [Doc. 168 at ¶ 33; Ex.

C at 45]. On October 20, 2010, the circuit court entered an order removing Harris’s criminal case

from the active docket to allow the civil commitment proceeding to proceed in chancery court.

[Ex. M, Order Removing Case from Active Docket].

       It is at this point that this case took an unusual procedural turn. Rather than conducting

the civil commitment proceedings that had been ordered by the circuit court, the chancery court

dismissed, in an order dated October 20, 2010, Harris’s civil commitment proceeding for lack of

jurisdiction because there were criminal charges pending. [Docket entry 330-14, Chancery

Court Dismissal Order at 1]. In his briefing, defendant Forrest Allgood, who served as District

Attorney (DA) during most of the events in this case, offers the opinion that the chancery court

should have committed Harris in 2010 based on the doctors’ opinions, and “that should have

ended the matter right then.” [Allgood brief at 7]. In so arguing, Allgood notes that the circuit

court’s order quoted Rule 9.06 of the Uniform Circuit and County Court Rules, in effect at the

time of the proceeding, and ordered that the commitment proceedings “shall proceed not



                                                 3
      Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 4 of 68 PageID #: 8398




withstanding the fact that the Defendant has criminal proceedings pending against him.” [Id. at

6].

         Regardless of which of the two state court judges correctly interpreted Mississippi law in

this regard, it seems clear that their disagreement led to a very significant impasse in state court.

In its order of dismissal, the chancery court purported to transfer the case back to circuit court,

but it failed to state that copies were to be served on the circuit court. [Docket entry 330-15 at

2]. In a 2017 order, the circuit judge wrote that, as a result of the failure to serve the chancery

court transfer order upon him, he was unaware that the chancery court had declined to conduct

the commitment proceedings. [Id.]

         In his brief, Allgood maintains that, like the circuit judge, he too was initially unaware

that the chancery court had failed to conduct the commitment proceedings ordered by the circuit

court. In so contending, Allgood writes that:

         Clemons handled the civil commitment proceeding and appeared at the hearing
         because Allgood had to be in another county on another matter. [Ex. C at 55]. As a
         result of their busy schedules at the time, Clemons did not immediately inform Allgood
         that the chancery court had dismissed the civil commitment proceeding. [Id. at 55, 57-
         58]. They had multiple trials being held in different counties, and Clemons “was
         worried about a lot more things other than that particular order.” [Id. at 57-58]. Also,
         the chancery court judge had indicated that he was transferring the case back to the
         circuit court, so Clemons likely assumed the order would show up in the circuit court
         docket. [Id. at 58]. Allgood assumed that Harris had been committed since there was
         no evidence to oppose commitment and the chancery court was required by law to
         commit him. [Id. at 54-59, 112].

         Each county in the Sixteenth Circuit Court District had a “progress docket”
         which dictated what the district attorney and his assistants did day to day. [Id. at 60].
         The progress docket listed every active case in that county for each term of court,
         including both cases set for trial and cases not set for trial as a result of, for example,
         the defendant’s ongoing mental evaluation or the defendant absconding. [Id. at 60].
         When Harris’s case was removed from the circuit court’s active docket, it was also
         taken off the progress docket. [Id. at 63, 154]. Because the chancery court’s order
         dismissing the civil commitment proceeding was not sent to Circuit Clerk Harrell,
         Harris’s case didn’t appear on the progress docket “so there was nothing there to
         remind anybody that Steven Jessie Harris was anywhere.” [Id. at 60-63, 154]. “The

                                                    4
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 5 of 68 PageID #: 8399




       chancery court dismissed their particular case. That means he goes back to circuit
       court and he should have been put on the docket in circuit court. Sadly he wasn’t.” [Id.
       at 86]. Harris’s case is the only one Allgood ever had with these circumstances. [Id. at
       153-54].

       After Harris’s case was removed from the circuit court’s active docket, Allgood
       did not talk to anyone about Harris until October of 2012. [Ex. C at 109, 125-26].
       Defendant Pearson Liddell, Harris’s former public defender, testified that Allgood was
       “notoriously focused” on the active cases they were handling at the time and did not
       “go back and visit old cases.” [Ex. K at 105]. There was enough to talk about with their
       active cases. [Id.]. Allgood similarly testified that his office handled thousands of cases,
       and there were only three or four attorneys in the District Attorney’s Office. [Ex. C at
       29, 53]. Because Allgood and Liddell both had heavy case loads they tended to “take
       care of the hottest fires, the ones that burn your feet.” [Id. at 53, 126]. “We·were
       literally running from the time you got out of the bed until the time you left the office
       and that included Pierson.” [Id. at 126]. Harris’s case was not a topic of conversation
       because it was not on the progress docket. [Id. ].

[Allgood brief at 7-9].

       In his brief, Allgood describes the circumstances of how, in 2012, he first learned of the

impasse in state court as follows:

       Allgood first learned about the chancery court’s dismissal of the civil
       commitment proceeding on or about October 2, 2012, when he had a conversation with
       Liddell. [Ex. C at 51-52, 79-80, 88-89, 109; Ex. P, Motion for Mental Re-Evaluation and
       Treatment]. While they were talking, Liddell said something that made Allgood realize
       that Harris was still in jail and had not been committed. [Ex. C at 55-56, 79-80, 88-89,
       91]. Allgood does not specifically recall the conversation but it is described in his
       Motion for Mental Re-Evaluation and Treatment (“Motion for Re-Evaluation”) filed six
       days later. [Id. at 79; Ex. P]. Liddell has no recollection of the conversation but has no
       reason to think Allgood lied about it. [Ex. K at 101]. Allgood does remember that he
       panicked because he thought the District Attorney’s Office had “dropped the ball” and
       not pursued the civil commitment. [Ex. C at 55-57, 82, 92, 94, 98-99, 111-12]. Clemons
       later advised him that she had initiated the chancery court commitment proceeding
       but that it was dismissed. [Id. at 90, 92].

[Allgood brief at 9].

       For his part, plaintiff contends that Allgood’s denial of knowledge of the chancery court’s

order lacks credibility, and his briefing emphasizes different procedural facts than defendant’s.




                                                 5
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 6 of 68 PageID #: 8400




Specifically, plaintiff describes the events surrounding the 2010 failed commitment proceedings

as follows:

       Following the unsuccessful last-ditch efforts and desperate efforts of Allgood and Liddell
       to obtain a new opinion from the examining psychiatrists that Harris had regained his
       competency over the past two years in which his hearing on his competency was delayed,
       Allgood had sought another indictment against Harris for “simple assault” stemming
       from an altercation between Harris and a jailer at the Clay County jail in July of 2010.

       On October 11, 2010, despite knowing that just a few days prior on September 29th, that
       Harris had not gained his competency, as explained by Dr. McMichael, and also knowing
       that the hearing on Harris’ competency would be held the following day, Allgood still
       pursued and obtained a grand jury indictment against Harris, who he knew would be
       deemed incompetent to stand trial. The October 11th indictment was filed under seal,
       and such a seal would not be lifted until Harris was served with a “capias” informing him
       of the indictment (“Capias”). To date that seal has never been lifted, and Harris has never
       been served [with the indictment].

       On or about October 12, 2010, following the presentation of evidence by Drs. McMichael
       and McVaugh, as well as argument by Allgood and Liddell, Judge Howard entered an
       order determining that Harris was incompetent to stand trial, and that there was not a
       probability that he would regain his competence in the foreseeable future, that Defendant
       Allgood immediately pursue Civil Commitment proceedings, and ordering Harris to
       remain in custody until determination of civil commitment proceedings were determined
       (the “Competency Order”).

       On or about October 12, 2010, a civil commitment action was initiated by Assistant
       District Attorney Lindsay Clemons (“Clemons”) in the Clay County Chancery Court as
       required by the Competency Order (the “Civil Commitment Action”). Clemons’ highest-
       ranking supervisor was none other than Defendant Allgood. Further, on or about October
       12, 2010, the same day of the Competency Hearing, a “capias” was issued for the
       October 11th indictment, and delivered to the Clay County Sheriff to be served
       on Harris.

       On or about October 14, 2010, the Chancery Court issued a confinement order to the
       Clay County Sheriff’s Department, headed by Sheriff Huffman, along with Deputy
       Sheriff, and current Clay County Sheriff Eddie Scott (“Scott”), ordering that Harris be
       detained pending the outcome of the civil commitment hearing (the “Civil Confinement
       Order”). On or about October 20, 2010, Special Master Thomas Storey assigned to
       oversee the Civil Commitment Action, signed an order finding that the Chancery Court
       lacked jurisdiction to hear this case (“Civil Action Dismissal Order”). Further, the Civil
       Action Dismissal Order transferred jurisdiction of any proceedings related to Plaintiff,
       back to the Circuit Court of Clay County for further disposition.




                                                6
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 7 of 68 PageID #: 8401




        On the same day the Civil Action Dismissal Order was issued, Circuit Judge Howard
        entered an order to removing Plaintiff’s criminal case from the active docket, as the Court
        had deemed Harris was “not competent to stand trial and ordered civil commitment
        proceedings to comply with Mississippi Code Annotated § 41-21-63 (1972)” (the
        “Inactive Case Order”).

[Plaintiff’s brief at 5-7].

        In his brief, plaintiff contends that the interaction between the chancery court’s order

finding lack of jurisdiction, and the circuit judge’s order removing the criminal case from his

active docket, required Allgood to immediately terminate the prosecution in this case. [Id. at 7].

Plaintiff further notes that, even after Allgood had undisputedly learned of the chancery court

order by 2012 at the latest, he took no actions to either dismiss the charges or to institute new

civil commitment proceedings. [Id. at 8-9]. For his part, Allgood seeks to justify his inaction,

even after learning of the state court impasse, by arguing that it would have been futile to do so

until the dispute between the chancery and circuit court judges was resolved. Specifically,

Allgood writes in this brief that:

        After talking to Liddell [in 2012], Allgood called the Clay County Jail to find out what
        was going on and apparently talked to the sheriff, most likely former Sheriff Laddie
        Huffman, who confirmed that Harris was still in jail but was doing better and might be
        competent to stand trial. [Ex. C at 79-801, 89, 91, 93-94, 107, 109; Ex. P]. Allgood
        felt he would be remiss if he failed to bring to the court’s attention the new information
        regarding Harris’s competency. [Ex. C at 97]. Therefore, he prepared and filed the
        Motion for Re-Evaluation and attached to it a letter drafted by the Clay County Jail
        nurse, Defendant Tanya West.2 [Ex. P]. West’s letter indicated that she had observed
        significant improvement in Harris’s behavior since beginning a new regimen of
        injections pursuant to order by a doctor. [Id.]. Specifically, she observed that Harris
        was laughing, joking, and conversing with staff, lacked his previous behavioral
        problems, volunteered for extra duties, and enjoyed his work at the jail. [Id.]. Based on
        this information, on October 8, 2012, Allgood filed the Motion for Re-Evaluation
        requesting that the circuit court place Harris’s criminal case back on the active docket
        and order that Harris undergo a re-evaluation to determine his present competency to
        stand trial and his sanity at the time of the offense. [Id.]. Allgood never talked to
        Liddell about the Motion for Re-Evaluation, and Liddell never saw the motion until
        this lawsuit was filed. [Ex. C at 111; Ex. K at 99-103, 111-13, 148]. Neither Huffman
        nor Scott recalls seeing the Motion for Re-Evaluation. [Ex. Q at 81; Ex. R at 83, 85-86,
        90-91].

                                                  7
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 8 of 68 PageID #: 8402




       Allgood thinks Clemons told him that the civil commitment proceeding had been
       dismissed after he filed the Motion for Re-Evaluation. [Ex. C at 92, 104]. As a result,
       Allgood did not pursue the Motion for Re-Evaluation and did not ask the circuit court
       to set it for hearing. [Id. at 92]. Pursuing a civil commitment in chancery court at that
       point would not have resulted in a different outcome because Harris’s criminal charges
       were still pending. [Id. at 90, 92-93]. Also, it would have been inconsistent to seek relief
       in the chancery court commitment proceeding when Allgood now believed Harris might
       be competent to stand trial and he instead chose to file the Motion for Re-Evaluation
       in circuit court. [Id. at 94-95, 147].

       At the time, there was an ongoing dispute between the chancellors and the
       circuit court judges about their respective jurisdiction and authority regarding civil
       commitment of individuals with pending criminal charges. [Ex. C at 50-51]. The
       chancellors refused to civilly commit such persons because they said that East
       Mississippi State Hospital would not accept patients with pending criminal charges.
       [Id.]. Allgood recalls, “The hang-up was between two judges . . . I thought they were in a
       Mexican stand-off and they were waiting for the other one to blink.” [Id. at 106].
       When Allgood found out the chancery court dismissed Harris’s civil commitment
       proceeding, he “washed [his] hands of it.” [Id. at 104, 130]. “I thought it was a dispute
       between the circuit judge and the chancellor and I was not going to get in the middle
       of a circuit judge and a chancellor. [Id.]. “You argue before judges, not with them.” [Id.
       at 132].

[Allgood brief at 11-12].

       Plaintiff notes that he did not receive the release he sought until two events occurred: 1)

his lengthy incarceration without trial began to receive media attention and 2) Allgood was

replaced as district attorney by Scott Colom in 2016. In his brief, plaintiff describes these events

as follows:

       On information and belief, in or around February or March 2016, Jerry Mitchell
       (“Mitchell”), a Clarion Ledger writer and reporter, began taking interest in Plaintiff’s
       case. In an article dated March 21, 2016, Mitchell brought to life the fact that Harris, a
       person suffering from mental illness, remained in “legal limbo” as a detainee at the Clay
       County jail despite having never been tried, and deemed mentally incompetent by the
       Court.

       In an interview with then newly elected District Attorney Scott Colom (“Colom”), who
       replaced Defendant Allgood in 2016 as the 16th Circuit Court District, District Attorney,
       Colom stated that Plaintiff’s case had long ago “fallen through the cracks.” However, it
       would seem unbeknownst to Colom, Plaintiff’s case did not in fact fall through the



                                                 8
Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 9 of 68 PageID #: 8403




   cracks, but instead Plaintiff was the recipient of gross Constitutional violations
   perpetrated by Defendant Allgood and other Defendants.

   On or about May 20, 2016, the day before the Clarion Ledger article was released Marc
   Amos (“Amos”), assistant district attorney for the 16th Judicial Circuit, and under the
   direction of Colom, filed a Motion for Relief From Judgment or Order and to Renew
   Petition for an Order of Commitment (the “Relief From Order and Renewal Motion”) as
   required by State law. On or about June 7, 2016, the Chancery Court finally issued an
   Order of Confinement Pending Hearing, the first judicial order permitting Harris to be
   detained pending the outcome of the new civil commitment proceeding that was
   commenced by the District Attorney (the
   “Confinement Order”). . . .

   On June 15, 2016, the Chancery Court entered a commitment order finally removing him
   from his jail cell he had spent so many years unlawfully detained in, and transferred to a
   medical care facility to treat him for his severe mental illnesses (“2016 Commitment
   Order”). From the period of October 20, 2010 through June 7, 2016, a period of nearly 6
   years, it is irrefutable that Plaintiff was unjustifiably and unlawfully imprisoned at the
   Clay County jail, as Plaintiff was neither a pretrial detainee nor a convicted prisoner, and
   no such confinement order existed during this period of time.

   On April 28, 2017, after the District Attorney filed another motion for re-evaluation of
   Plaintiff’s competency, upon review of the supporting evidence, the Circuit Court once
   again ruled that Plaintiff was mentally incompetent, and that it remained the treating
   physician’s opinion “to a reasonable degree of medical and psychological certainty, that
   there is no substantial probability that Mr. Harris can be restored to competence to
   proceed legally within the foreseeable future. Mr. Harris remains severely and
   persistently mentally ill”.

   On July 25, 2017, District Attorney Colom filed a Motion to Nolle Prosequi, on the
   grounds that it is unconstitutional to hold indefinitely. On July 25, 2017, the Circuit
   Court entered an order granting the Motion for Nolle Prosequi, having found the
   following, the State of Mississippi, through the 16th Judicial Circuit District Attorney
   followed the Mississippi Supreme Court in committing Harris, that it was against
   both the United States Constitution and the laws of the State of Mississippi to hold a
   person deemed incompetent indefinitely, and on that basis dismissed the action for lack
   of prosecution.

   On August 15, 2017, Plaintiff was granted his freedom and released to his family where
   he has remained, and is treated with continuous medical care for his severe mental
   disabilities.




                                             9
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 10 of 68 PageID #: 8404




[Plaintiff’s brief at 16-18]. Plaintiff thus presently finds himself a free man, but he has filed this

action seeking recovery for what he contends to have been a gross violation of his constitutional

rights.

          This court notes two events in this case which do not fit neatly within a discussion of its

complex procedural history, but which nevertheless figure prominently in this lawsuit. The first

event, which concerns this court greatly, is described in plaintiff’s brief as follows:

          [K]nowing that Judge Howard had removed Harris’ case from the active docket,
          removing its attention from the Court, on October 25, 2010, Allgood, Scott and Huffman
          conspired to further hide Harris from the courts, while justifying their unlawful
          imprisonment, by submitting a declaration to the Court stating that the following as it
          relates to the Capias, “After diligent search and inquiry, I have been unable to
          find the within named Stephen Jesse Harris in my county,” signed Sheriff Laddie
          Huffman and Deputy Sheriff Eddie Scott (the “Sheriff’s Diligence Declaration”). The
          brazen absurdity of such a diligence declaration was mind boggling given the fact that in
          fact Defendants Huffman and Scott were both well aware that Harris was in their custody
          at that very time.

[Plaintiff’s brief at 10-11].

          While it is unclear how this particular evidence implicates Allgood, it is very disturbing

that both then-Sheriff Huffman and Deputy Scott (who later took over from Huffman as Sheriff)

would certify in 2010 that they were unable to locate plaintiff even though they were, it seems

clear, aware that he presently found himself locked up in their jail. Although it is unclear to this

court how much an impact this certification had upon plaintiff’s continued incarceration, it

certainly raises troubling questions.

          A second factually distinct event requiring discussion concerns an alleged incident of

forced medication as to which two of the most prominently involved parties, former defendants

Edmund Miller, M.D. and Tanya West, RN, have since reached settlements with plaintiff.

Plaintiff still maintains claims against Sheriff Huffman in this regard, however, and Huffman has

sought summary judgment on these claims.

                                                   10
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 11 of 68 PageID #: 8405




        In his brief, Huffman argues that he was merely acting pursuant to orders from medical

professionals and that the medication was reasonable under the circumstances. Specifically,

Huffman argues that “Harris’ attempt to place responsibility on [Huffman] for a single forced

administration of anti-psychotic medication is unavailing since the order for such administration

came from a medical doctor after Harris assaulted jail personnel and thus was medically

necessary under the circumstances.” [Huffman brief at 1].

        This court notes that plaintiff’s brief offers substantial support for the notion that Dr.

Miller and Nurse West were, in fact, the driving forces behind his forced medication.

Specifically, plaintiff argues in his brief as follows:

        Sometime in or around January 2012, Defendant West approached Dr. Miller about
        Harris, a schizophrenic, whom she believed had not been taking antipsychotic
        medications for some time prior to her employment, and being aware that Harris had
        been refusing to take the oral medications provided.

        In or around late January 2012, although, Dr. Miller never personally examined Harris,
        he prescribed to Harris Prolixin, a new antipsychotic medication that Harris had never
        previously taken, to be administered by injection. On or around January 27, 2012,
        Defendant Miller instructed West to administer the Prolixin to Harris.

        On or around February 6, 2012, Defendants West and Huffman attempted to administer
        the Prolixin to Harris, and in response Harris refused. Following those threats, West then
        administered the Prolixin in Harris’ arm against his will.

        Following this physical ordeal, and as a result of the threats issued to him by the jailer,
        Harris consented to the continued administration of the antipsychotic medication under
        duress. Defendant West was aware that forcibly administering antipsychotics drugs
        against a patient’s will, was improper. However, despite this understanding she
        participated in the February 6, 2012 act any way.

[Plaintiff’s brief at 11-12].

        While plaintiff thus appears to allege that Dr. Miller and Nurse West had the most

prominent roles in allegedly medicating him against his will, he does allege that Huffman

personally held him down to receive the medication. Specifically, plaintiff contends in his brief



                                                  11
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 12 of 68 PageID #: 8406




that “[a]fter Harris refused, Huffman caused Harris to be restrained by handcuffs, and held down

by several jailers, including Huffman who had placed his hands around Harris’ neck. Harris

continued to refuse, and was threatened by a female jailer that if he did not accept the shot, they

would put the medicine in his food.” Id. at 12.

        Having discussed what it regards as the most important factual and procedural events of

this complex case, this court now turns to a discussion of the pending motions.




                                            DISCUSSION



    A. Claims asserted against District Attorney Forrest Allgood.



        This court addresses first the motion for summary judgment filed by former DA Forrest

Allgood, which relies heavily upon immunity grounds. In considering the immunity issues

raised by Allgood, this court first notes that plaintiff’s concession that he has no valid Americans

With Disability Act (ADA) claim against this defendant clearly resolves the issue of Eleventh

Amendment Immunity raised by Allgood as to the claims against him in his official capacity.

[Plaintiff’s brief at 38]. As discussed in this court’s prior order, [slip. op. at 10-12] it is well

settled that such official capacity claims against a Mississippi prosecutor are tantamount to an

action against the State itself, to which Eleventh Amendment immunity generally applies. See,

e.g. Brooks v. George Cty., Miss., 84 F.3d 157, 168 (5th Cir. 1996). The fact that plaintiff had

initially asserted an ADA claim against Allgood at least raised the possibility that such ADA

claims would serve to bypass Eleventh Amendment immunity, but, since those claims are now



                                                   12
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 13 of 68 PageID #: 8407




conceded to lack merit, plaintiff has no argument that Eleventh Amendment immunity does not

apply in this case. Allgood’s motion to dismiss the claims asserted against him in his official

capacity, on the basis of Eleventh Amendment immunity, will therefore be granted.

       This court now turns to the claims asserted against Allgood in his individual capacity,

and it seems clear that the law relating to absolute prosecutorial immunity is the legal

battleground upon which the question of Allgood’s personal liability must initially be fought. As

discussed below, however, it is well settled that prosecutors may raise a qualified immunity

defense even in cases where absolute prosecutorial immunity is found to be inapplicable, and it

can scarcely be doubted that qualified immunity is, in its own right, a quite robust immunity

doctrine. Plaintiff must surmount both of these formidable obstacles in order to obtain recovery

against Allgood in his individual capacity, and this court will address his absolute prosecutorial

immunity defense first.

       While, as discussed below, this court finds the immunity arguments raised by Allgood to

be meritorious, this conclusion should not, by any means, be understood as an endorsement of

the manner in which he prosecuted this case. This court does acknowledge that the impasse

between the chancery and circuit court judges in this case presented Allgood with a unique and

difficult legal challenge, and it has considerable doubts regarding plaintiff’s assertion that, once

this impasse arose, the DA’s only lawful option was to immediately dismiss the charges against

him. This court suspects, for example, that Allgood could have sought emergency appellate

relief with the Mississippi Supreme Court in which he explained the issues at stake and sought an

immediate order compelling either the circuit or chancery judges to conduct the required civil

commitment proceedings.




                                                 13
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 14 of 68 PageID #: 8408




       While this court thus believes that Allgood was entitled to take some time to deal with

this unexpected and unique legal situation, his decision to essentially do nothing for years is one

which is difficult to reconcile with the U.S. Constitution. While this court thus regards

Allgood’s decision to do nothing for a period of years in response to the impasse in state court to

have very likely been the incorrect one, it has no reason to doubt that this decision was, for better

or worse, a prosecutorial one. Ultimately, that is the crucial point in this context, since absolute

prosecutorial immunity protects even those prosecutors who, in the exercise of their core

prosecutorial duties, commit constitutional violations arising out of motivations far more

reprehensible than an (apparent) desire to protect the public. Consider, for example, a

hypothetical case in which a wrongly-convicted plaintiff presents proof that the prosecutor had

expressed to third parties an awareness of his factual innocence but that he nevertheless

prosecuted him out of personal animus. It is difficult to imagine a more egregious fact pattern

than this one, and yet it seems clear that the prosecutor’s decision to prosecute would be

protected by absolute immunity.

       While this court believes that it can reasonably be questioned whether such blanket

immunity for prosecutorial acts should in fact be the law, the U.S. Supreme Court has held that it

is. In the seminal case of Imbler v. Pachtman, 424 U.S. 409 (1976), for example, the Supreme

Court afforded absolute immunity to a prosecutor who was sued for damages for knowingly

using perjured testimony that resulted in an innocent person’s conviction and incarceration for

nine years. In so ruling, the Supreme Court concluded that anything less than absolute

immunity risked “harassment by unfounded litigation [that] would cause a deflection of the

prosecutor’s energies from his public duties, and the possibility that he would shade his decisions




                                                 14
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 15 of 68 PageID #: 8409




instead of exercising the independence of judgment required by his public trust.” Imbler, 424

U.S. at 423.

       With this law in mind, this court expressed, in a March 2020 order, its inclination to

conclude that Allgood’s actions in this case, constitutional or not, were prosecutorial in nature

and thus subject to absolute immunity. Specifically, this court wrote that:

       While this court is inclined to agree with defendant that he was, in fact, acting as a state
       prosecutor throughout this case, it concludes that this issue is better addressed after the
       completion of discovery. In so stating, this court emphasizes that absolute prosecutorial
       immunity is considerably more limited in scope than, say, absolute judicial immunity.
       For example, the U.S. Supreme Court has rather strictly limited absolute prosecutorial
       immunity to core prosecutorial functions which are "intimately associated with the
       judicial phase of the criminal process," and it has not extended that immunity to
       “investigative” and other similar functions. See, e.g. Buckley v. Fitzsimmons, 509 U.S.
       259, 262 (1993). Based on the limited facts available to this court at this juncture, this
       court is not prepared to definitively state whether or not Allgood might have “crossed the
       line” into non-core prosecutorial functions in this case, such as through his role in
       medicating plaintiff to have him declared competent for trial. Thus, while this court may
       eventually agree with Allgood that he enjoys absolute immunity as to all claims against
       him, it concludes that these issues would best be addressed on summary judgment, at
       which time this court will, presumably, have a much more complete understanding
       regarding the actions which he took in this case.

[Docket 135-1, slip op at 18].

       As quoted above, this court raised the possibility that, if Allgood were found to have

ordered or participated in plaintiff’s forced medication, then such actions might not represent

core prosecutorial functions as to which absolute immunity applies. The reasons for this court’s

conclusion in this regard should not be difficult to discern: a prosecutor’s job is to prosecute

cases, not to participate in the medical treatment of criminal defendants. Having said that, this

court notes parenthetically that, even if the proof in this case demonstrated that Allgood had, in

fact, participated in the decision to medicate plaintiff to make him competent to stand trial,

defendant might, at least conceivably, still have a good faith argument that absolute immunity

still applied. In so stating, this court notes that, in the Buckley decision quoted above, the

                                                 15
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 16 of 68 PageID #: 8410




Supreme Court wrote that “[a] prosecutor's administrative duties and those investigatory

functions that do not relate to an advocate's preparation for the initiation of a prosecution or for

judicial proceedings are not entitled to absolute immunity.” Buckley, 509 U.S. at 273.

       These two categories, relating to “investigatory” (or “investigative”) and “administrative”

functions have been repeatedly affirmed by the Supreme Court and the Fifth Circuit as serving as

the basis for the absolute prosecutorial immunity analysis. See, e.g. Loupe v. O'Bannon, 824

F.3d 534, 539 (5th Cir. 2016); Geter v. Fortenberry, 849 F.2d 1550, 1553 (5th Cir. 1988);

Brooks v. George Cty., Miss., 84 F.3d 157, 168 (5th Cir. 1996). While this court has

considerable doubt whether participating in the medical treatment of a prisoner, even with a goal

of making him fit for trial, is a core prosecutorial function, it might have had a difficult time

fitting such actions in either the category of “investigatory” or “administrative” actions as to

which absolute immunity does not apply under Supreme Court and Fifth Circuit precedent. This

court therefore anticipated that it might face a very difficult and uncertain legal analysis if the

proof during discovery demonstrated that Allgood did, in fact, participate in plaintiff’s medical

treatment.

       As it turns out, however, plaintiff developed no incriminating evidence regarding

Allgood’s participation in his medical treatment, and he instead relies upon a much more tenuous

(and dubious) legal argument that, in allegedly providing certain legal advice long after the

prosecution in this case had begun, Allgood crossed the line into non-prosecutorial activities as

to which absolute immunity should not apply. In arguing that absolute prosecutorial immunity

does not apply in this case, plaintiff, citing Burns v. Reed, 500 U.S. 478 (1991), argues that

“providing legal advice to law enforcement was not a function closely associated with the

judicial process” and is thus exempt from absolute immunity. [Brief at 31].



                                                  16
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 17 of 68 PageID #: 8411




        The notion that a prosecutor’s act of “providing legal advice to law enforcement,” no

matter the time period or context involved, constitutes non-prosecutorial conduct as to which

absolute immunity does not apply is not only unsupported by the language of the Burns decision

upon which plaintiff relies, it is directly contradicted by it. Indeed, even a cursory reading of

Burns makes it clear that this decision only exempted from the protection of absolute immunity

pre-prosecution advice to police officers which was given as part of the investigative process,

and not, as plaintiff suggests, all “advice given to law enforcement.” This fits, of course, the

overall thrust of Supreme Court precedent in this context, which is to only recognize exceptions

to absolute immunity for conduct which can be characterized as either “investigative” or

“administrative” in nature. In Burns, the Supreme Court wrote that “[w]e do not believe … that

advising the police in the investigative phase of a criminal case is so ‘intimately associated with

the judicial phase of the criminal process,’ that it qualifies for absolute immunity.” Burns, 500

U.S. at 493. Lest there be any doubt regarding the Supreme Court’s intent in this regard, it

further explained in Burns that:

        [W]e note that one of the most important checks, the judicial process, will not necessarily
        restrain out-of-court activities by a prosecutor that occur prior to the initiation of a
        prosecution, such as providing legal advice to the police. This is particularly true if a
        suspect is not eventually prosecuted.

Id. at 496.

        The Supreme Court in Burns thus made it clear that it regarded the act of “providing legal

advice to the police” as something which “occur[s] prior to the initiation of a prosecution,” and it

can scarcely be doubted that this will ordinarily be the case. It can be argued that this was a

somewhat sloppy formulation by the Supreme Court, since it is possible to imagine scenarios in

which a prosecutor provides legal advice to a police officer even after the initiation of a

prosecution. The Supreme Court made it clear that it was not referring to such scenarios in

                                                 17
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 18 of 68 PageID #: 8412




Burns, however, by making explicit reference to acts of “advising the police in the investigative

phase of a criminal case.” Id.

         It appears to this court that, in relying upon Burns, plaintiff essentially seeks to take one

sentence of the opinion out of context, namely the Supreme Court’s concluding statement that

“[i]n sum, we conclude that respondent has not met his burden of showing that the relevant

factors justify an extension of absolute immunity to the prosecutorial function of giving legal

advice to the police.” Id. at 496. As noted previously, however, the Supreme Court had already

made clear that it was discussing pre-prosecution advice given as part of a criminal

investigation, and this one sentence clearly does not serve to negate those previously-written

words.

         While this court thus believes that the Supreme Court made its intentions in Burns very

clear even in that decision, subsequent decisions have removed any doubt which might even

arguably exist in this context. In Van de Kamp v. Goldstein, 555 U.S. 335, 343, 129 S. Ct. 855,

861 (2009), for example, the Supreme Court cited Burns for the proposition that “[w]e have held

that absolute immunity does not apply when a prosecutor gives advice to police during a criminal

investigation.” Moreover, the Fifth Circuit reiterated just last year that “absolute immunity does

not apply when a prosecutor gives advice to police during a criminal investigation.” Singleton v.

Cannizzaro, 956 F.3d 773, 781 (5th Cir. 2020).

         The above precedent is, once again, fully consistent with the overall approach adopted by

the Supreme Court and the Fifth Circuit of only recognizing “investigative” and “administrative”

actions as being exempt from absolute immunity. Indeed, it should be emphasized that plaintiff

does not even attempt to argue that either of the instances of legal advice provided by Allgood in

this case fell under either of these categories. Accepting plaintiff’s reading of Burns would thus



                                                  18
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 19 of 68 PageID #: 8413




require this court to ignore the Supreme Court’s own words in that decision, its interpretation by

subsequent Supreme Court decisions, as well as the overall thrust of well-settled absolute

immunity jurisprudence.

        This court has refrained from discussing plaintiff’s specific proof regarding the advice

allegedly provided by Allgood, since it deemed it important to first correctly establish the

governing law in this case. Having done so, this court will now proceed to his evidence on this

issue. In his brief, plaintiff writes that:

        Here, there are at least two instances in which Defendant Allgood provides legal advice
        to law enforcement, which establish a constitutional violation. First, following the
        issuance of the Commitment Order dismissing the commitment proceeding, Defendant
        Huffman sought advice from Defendant Allgood as to what steps should be taken to
        address Harris, given that the Chancery Court declined to commit him, and he was
        deemed incompetent to stand trial. Although Defendant Allgood testified that it was until
        October 2, 2012, nearly two years after the Commitment Order was issued, that he was
        made aware that Chancery Court had dismissed Harris’s commitment action, and that
        Harris had remained confined at the Clay County jail that entire time, Defendant
        Huffman testified to a radically different story as to what Allgood knew. Defendant
        Huffman testified as follows:
                Q. Okay. Do you recall speaking to either Forrest Allgood or any of his assistant
                district attorneys about the decision in the Chancery Court case?
                A. Yes. Tried to get it resolved.
                Q. Okay. And so you took some steps at some point, you spoke to the District
                Attorney, Forrest Allgood, and you guys had a conversation about why Mr. Harris
                was still in your jail?
                A. Not why. I knew why he was in jail.
                Q. Okay. Well, after the commitment proceeding was dismissed, you knew why
                he was in jail because it had been transferred back to the Circuit Court, correct?
                A. I knew he was in jail because of the charges that he had against him in Circuit
                Court.
                Q. Yes. Correct. Absolutely. And so after that you spoke to, you said you spoke to
                Forrest Allgood about getting this resolved, right, fixing this situation so either
                he's back being committed again or something else, right? What did you discuss?
                You were kind of talking about it but I didn't get the full details, if you recall.
                A. We talked about his charges. And I told him I didn't need to be housing him
                over there in the jail if he's insane or incompetent. I talked with him and I talked
                with the judge but I couldn't get nothing done. So I just waited on the orders from
                the court.

[Plaintiff’s brief at 31].

                                                19
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 20 of 68 PageID #: 8414




       This supposedly incriminating testimony from Sheriff Huffman strikes this court as

vague at best. Indeed, it seems entirely unsurprising that, in a case of this nature, jail officials

would, at some point, go to the prosecutor and ask what his legal strategy was, and it appears that

Huffman did just that. In the above-quoted passage, the closest Huffman comes to testifying

exactly what Allgood might have said in response to his inquiry is his statement that:

       We talked about his charges. And I told him I didn't need to be housing him over there in
       the jail if he's insane or incompetent. I talked with him and I talked with the judge but I
       couldn't get nothing done. So I just waited on the orders from the court.

[Id.] As best this court can tell, there is nothing in Huffman’s testimony which describes conduct

that can be fairly regarded as legal advice of any sort which Allgood provided to him.

       In providing his own “spin” on Huffman’s rather vague testimony, plaintiff writes that:

       Based upon Huffman’s deposition testimony, along with the facts set forth herein, it was
       clear that Huffman sought Defendant Allgood’s advice on how to keep Harris confined
       until he regained his competency to be tried for the alleged crimes. In following
       Allgood’s legal advice, Defendant Huffman utilized the Capias as his justification for
       Harris’s continued confinement at the Clay County jail, despite the fact that Harris should
       have been released. Although Allgood’s self-serving testimony that prior to October 2,
       2012, he had no knowledge that the Chancery Court dismissed the commitment
       proceedings to one of his major cases, and that he was completely unaware that Harris
       had still being detained at the Clay County jail two years following the dismissal of the
       commitment action, directly contradicts Defendant Huffman’s testimony, which states
       otherwise, once again Allgood’s deposition testimony supports Huffman’s recollection of
       the events following October 20, 2010, stating:
               Q. Correct. So therefore we're not going to go off a hypothetical, we're going to
               go off of reality. Given the fact that there was no other civil commitment
               proceeding pending, the only alternative between the period of October 20th,
               2010 and October 7th, 2010 was that Mr. Harris must have been released pursuant
               to Jackson v. Indiana; is that correct?
               MR. SHANNON: Objection It's been asked and answered several times. You can
               respond again.
               A. And I disagree because just because a civil commitment has not been held the
               reality is that doesn't mean it can't yet be held. The sheriff's office got the guy and
               was told to hold him by two sources, first on the capias from the grand jury;
               second, on an order from the chancery court. The chancery court dismissed their
               particular case. That means he goes back to circuit court and he should have been
               put on the docket in circuit court. Sadly he wasn't. But nonetheless, in the eyes of

                                                  20
    Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 21 of 68 PageID #: 8415




               the sheriff's office they're still holding a capias on a grand jury indictment and
               that's their authority to hold him and to hold him until there is a disposition.
        Defendant Allgood’s deposition testimony set forth above, mirrors the exact action in
        which Huffman implemented following his conversation with Allgood relating to Harris,
        his “charges” and what to with him following the dismissal of the commitment action.

[Brief at 32-33].

        Plaintiff thus infers, based on the evidence as a whole, that Allgood essentially told

Huffman the legal strategy which he had chosen to follow in light of the disagreement between

the circuit and chancery judges and recommended that he get in line with that strategy. While

this court does not believe that Huffman’s testimony, quoted above, indicates this to be the case,

it will (rather generously) assume for the purpose of this order that this actually occurred. This

court’s decision to so interpret the evidence is based partly upon plaintiff’s proof regarding the

second alleged instance in which Allgood provided legal advice, namely to the newly appointed

jail administrator.2 As to this instance, plaintiff writes in his brief that:

        Sometime shortly after Huffman resigned as jail administrator at the end of 2012, the new
        jail administrator approached Allgood to seek legal advice as to what they should do
        about Harris, whom everyone know should not be held at the Clay County jail. [Allgood]
        responded as follows:
                Q. Do you recall if Sheriff Scott at any point in time while you remained district
                attorney for Clay County for the 16th circuit, do you recall him making any more
                inquiries as to what he should be doing with Mr. Harris?
                A. I had a conversation and I cannot say it was with Eddie Scott. I'm not sure who
                I had it with. It was with somebody from the jail. I want to say it was Billy
                Perkins.
                Q. I'm sorry. You want to say it was who?
                A. Billy Perkins. He was the jail administrator at the time.
                Q. Okay.
                A. Sometime after that motion was filed I believe Billy Perkins came to my office
                about this and he wanted to go see the Judge if memory serves me correct and he
                wanted me to go with him. And I don't remember the exact words, I know I
                told him you can do what you want to, I'm not going, that's between those
                two judges and I'm not getting in it. I know I told him that. And I know I
                said something to him that was discouraging, I don't know what it would be,


2
 The parties appear to harbor some uncertainty regarding this administrator’s name, since they
repeatedly refer to him by his job title. This court will do likewise.
                                                   21
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 22 of 68 PageID #: 8416




              something to the effect that if I was in your place I wouldn't go either or
              something like that, once again, based on the fact that I thought that this was a
              spat between two judges and getting in the middle of those two judges was not a
              good idea for anybody.
        Defendant shamelessly forced everyone to get in line with the Plan originally devised by
        him, Huffman and Liddell.

[Plaintiff’s brief at 14-15 (emphasis in original)].

        In light of this proof, this court will assume for the purposes of this motion that, as

plaintiff contends, Allgood told both Huffman and the new jail administrator what his legal

strategy as a prosecutor was and recommended that they get on board with it. While this may be

a generous assumption as to Huffman, this court views it as essentially immaterial, since it can

discern no valid argument that the Supreme Court’s holding in Burns covers this alleged legal

advice provided by Allgood to either the Sheriff or to the jail administrator.

        As noted previously, plaintiff relies heavily upon the statement by the Supreme Court in

Burns that “we conclude that respondent has not met his burden of showing that the relevant

factors justify an extension of absolute immunity to the prosecutorial function of giving legal

advice to the police.” [Id.] After taking this statement out of context of the full discussion in

Burns, plaintiff then takes it upon himself to change the word “police” to “law enforcement,”

presumably to better apply to Sheriff Huffman. It seems clear to this court, however, that

plaintiff’s own proof and arguments support a conclusion that the alleged advice given to both

Huffman and the jail administrator were in their capacities as jailers who were responsible for

maintaining physical custody over him during his prosecution. This seems obvious enough in

the case of the jail administrator, but it is also true in the case of Huffman, who, as a Mississippi

sheriff, wears a number of different hats. It is clear that in this case, plaintiff takes issue with

Huffman not with regard to the manner in which he carried out police functions such as

investigating and arresting him, but, rather, the fact that he continued to keep him in jail even

                                                  22
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 23 of 68 PageID #: 8417




after the impasse in state court. This court thus concludes that the advice in this case does not

even fit under plaintiff’s highly selective reading of Burns, which cannot, under any stretch of

the imagination, be understood to include jailers.

          In arguing that absolute immunity does not apply, plaintiff emphasizes not Allgood’s

own strategy as prosecutor, but rather his alleged advice that county officials get on board with

it. Nevertheless, it seems clear to this court that adopting plaintiff’s position would drive a

gaping hole in absolute prosecutorial immunity as a defense, and he fails to provide legal

authority to support such a holding. In the court’s view, the notions that 1) county officials

would have sought to learn a prosecutor’s legal strategy 2) that he would have told them what

that strategy was and 3) recommended that they get on board with it constitute rather

unremarkable and predictable events in a case of this nature. This court notes that plaintiff does

not even argue that it was improper for Allgood to tell county officials who asked what his own

legal strategy was, and it would be difficult for him to contend otherwise. Moreover, it strikes

this court as rather unrealistic to think that, having told such officials what he thought the correct

legal strategy in this case was, that Allgood would have recommended to those officials that they

do anything differently than what he had just told them he thought was the proper course of

action.

          Plaintiff’s argument that providing post-prosecution advice regarding a matter of core

prosecutorial strategy serves to bypass absolute immunity strikes this court as being an

extraordinary one which cries out for supporting authority. Plaintiff offers no authority

suggesting that absolute immunity applies to any post-prosecution advice, and it seems

particularly unlikely to this court that advice which urged third parties to get on board with a

prosecutor’s legal strategy would be held to fall outside of the scope of absolute immunity. In so



                                                  23
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 24 of 68 PageID #: 8418




stating, this court emphasizes that the formulation and execution of such a legal strategy

represents the very core of a prosecutor’s duties, and the notion that absolute immunity would

simply disappear the moment a prosecutor urged others to act consistent with his strategy seems

highly suspect.

        This court’s conclusion that absolute immunity covered the post-prosecution advice given

by Allgood is likewise supported by the nature and subject matter of that advice. Indeed, as

Allgood points out in his brief, the Supreme Court indicated in Van de Kamp that even conduct

which might otherwise be considered “administrative” and thus potentially outside the scope of

absolute immunity would still be protected by absolute immunity if it “necessarily require[s]

legal knowledge and the exercise of related discretion.” Van de Kamp, 555 U.S. at 344. As

discussed previously, the advice allegedly given by Allgood related to a rather difficult legal

dilemma arising from the fact that two state court judges were engaged in a disagreement

regarding whose responsibility it was to conduct civil commitment proceedings. While this court

has, once again, serious doubts regarding whether Allgood adopted the constitutionally correct

decision as to how to respond to this impasse, it agrees with him that this decision “necessarily

require[d] legal knowledge and the exercise of related discretion” within the meaning of Van de

Kamp.

        Thus, even assuming, purely for the sake of argument, that Allgood’s alleged advice to

Huffman and the jail administrator could somehow be considered either “investigatory” or

“administrative” in nature, that advice would still relate strongly to an attorney’s knowledge of

the judges involved, the legal obligations relating to the impasse between those judges, and the

exercise of discretion regarding the best way to proceed in this situation. Of course, this court

sees no valid argument that the advice at issue in this case could possibly be considered



                                                24
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 25 of 68 PageID #: 8419




“investigatory” or “administrative” in the first place, but it agrees with Allgood that, even if it

could be, Van de Camp would still render absolute immunity applicable. This court therefore

concludes that there are multiple, independently-sufficient reasons why Allgood’s alleged legal

advice in this case is protected by absolute immunity, and his motion for summary judgment is

therefore due to be granted on this issue.

       This court now turns to Allgood’s alternative argument that he is protected by qualified

immunity, which it chooses to address out of an abundance of caution, in the event that it is held

to have erred in finding absolute immunity applicable in this case. To defeat a claim of qualified

immunity, a plaintiff must show that (1) the plaintiff has alleged that the defendant has violated a

clearly established constitutional or statutory right, and (2) a reasonable person would have

known of that clearly established right. Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008).

When analyzing the second prong, the court must “consider whether the defendant’s actions

were objectively unreasonable in light of clearly established law at the time of the conduct in

question.” Freeman v. Gore, 483 F.3d 404, 411 (5th Cir. 2007). “To make this determination, the

court applies an objective standard based on the viewpoint of a reasonable official in light of the

information then available to the defendant and the law that was clearly established at the time of

the defendant’s actions.” Id.

       While less than absolute, qualified immunity is, of course, a very robust immunity

doctrine in its own right which has led to the dismissal of many civil rights lawsuits in federal

court. Part of the power of the qualified immunity doctrine arises from the fact that it must

simply be raised as a defense by a defendant, and the plaintiff has the burden of establishing the

proof and arguments necessary to overcome it. See Pierce v. Smith, 117 F.3d 866, 871–72 (5th




                                                  25
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 26 of 68 PageID #: 8420




Cir.1997) (noting that the plaintiff bears the burden of demonstrating that an individual

defendant is not entitled to qualified immunity).

        With the foregoing authority in mind, this court turns to the parties’ arguments on the

qualified immunity issue. Since the qualified immunity standard makes a greater inquiry into the

nature of the defendant’s alleged conduct, this court wishes to take this opportunity to comment

on this issue. It appears to this court that all defendants in this case were subjectively motivated

by a desire to protect the public from an individual who was indicted on, and never acquitted of,

charges that he murdered his father, shot three law enforcement officers, car-jacked two college

students, stabbed another car jacking victim, shot into multiple occupied vehicles, and escaped

the scene by car-jacking and kidnapping. [Dkt. #39-3 pp 2-8.] Indeed, even plaintiff alleges in

his brief that:

        Huffman admitted that he reached out to Dr. McMichael and was frustrated by the fact
        that the Mississippi Department of Health didn’t “have a criminally insane program to
        house the criminally insane until they get them back to their sanity and get their holding
        over with.” Having come to the conclusion that another commitment hearing would not
        accomplish their goal, which was to try Harris for the crimes alleged against him,
        Allgood and Huffman were left with few alternatives to keep Harris confined, with the
        hope that Harris would one day regain his sanity and be tried for the crimes he was
        charged with.

[Plaintiff’s reply brief at 25].

        In the court’s view, it is typical of plaintiff’s (futile) efforts to make the issues in this

exceedingly difficult case seem to be clear-cut that he harshly criticizes the defendants for not

simply releasing an individual indicted for horrific crimes upon the public. Indeed, plaintiff

appears to acknowledge himself that the State of Mississippi has made inadequate expenditures

to treat the criminally insane while protecting the public at the same time. If this is true, and it

does appear to be the case, then this is a truly regrettable fact which cannot be attributed to any




                                                   26
    Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 27 of 68 PageID #: 8421




of the defendants in this action.3 Moreover, this court cannot pretend that it lacks sympathy, on a

human level, for defendants’ alleged reluctance to make recourse to civil commitment

proceedings which, by plaintiff’s seeming admission, would not have actually protected the

public.

          While this court thus has a certain sympathy for defendants’ predicament on a human

level, it is, at the end of the day, sitting in its capacity as a federal judge charged with enforcing

the U.S. Constitution. In this capacity, this court cannot pretend that it is acceptable for an

individual such as plaintiff to be kept incarcerated for many years with no conviction and

without being afforded the rights guaranteed to him by U.S. Supreme Court precedent such as

Jackson. It is, once again, truly regrettable if the State of Mississippi elects to place a higher

priority on saving money than on protecting its citizens, but, at the end of the day, the

requirements of the U.S. Constitution in this context are non-negotiable. This court is thus

committed to enforcing the requirements of the U.S. Constitution in this case, and it now turns to

a discussion of some of the facts of this case relating to the allegations against Allgood.

          In the court’s view, Allgood’s key error as a prosecutor in this case was in not filing an

emergency appeal with the Mississippi Supreme Court regarding the impasse in state court, once

he learned of it. Indeed, filing an appeal is the well-established means for dealing with erroneous

decisions by trial courts, and this court can discern no reason why Allgood would not have done

so in this case. At the same time, the decision whether or not to file such an appeal is clearly and

indisputably a prosecutorial decision, as to which absolute immunity applies. Plaintiff offers no



3
  In so stating, this court admits to considerable uncertainty regarding the issue of to what extent
Mississippi law and its mental health facilities would have allowed the public to be protected in
the event that civil commitment proceedings had gone forward in 2010. While it appears that
this protection would have been rather limited, this court looks forward to a clarification of this
issue at trial.
                                                   27
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 28 of 68 PageID #: 8422




authority even suggesting otherwise, and this court will therefore set aside this error for the

purposes of its qualified immunity discussion.

       In reading plaintiff’s arguments on the qualified immunity issue, it appears that they are

based upon a fundamental misconception of the nature of the qualified immunity defense as it

relates to the claims against Allgood. Specifically, plaintiff’s appears to assume that, if he can

demonstrate that the one sentence allegedly spoken by Allgood to the jail administrator and

Sheriff Huffman, during the course of a prosecution which lasted years, is not subject to absolute

immunity, then that removes absolute immunity from the table completely as a defense in this

case, and he can seek to meet the stringent requirements of qualified immunity with regard to

even core prosecutorial actions by Allgood. That is simply not the law, however.

       The Fifth Circuit recently reiterated that “a prosecutor is afforded only qualified

immunity for acts performed in the course of ‘administrative duties and those investigatory

functions that do not relate to an advocate's preparation for the initiation of a prosecution or for

judicial proceedings.’ ” Wooten v. Roach, 964 F.3d 395, 407 (5th Cir. 2020), citing Loupe, 824

F.3d at 539. The Fifth Circuit has thus made clear that a prosecutor is merely entitled to

qualified immunity for specific acts which fall outside of the scope of absolute immunity but

implicit in this statement is that he continues to enjoy complete immunity for core prosecutorial

functions. Of course, this court has previously concluded that the advice given by Allgood to the

jail administrator cannot fairly be characterized as either “administrative” or “investigatory” in

nature, and it has therefore concluded that absolute immunity applies to that advice as well. This

court’s present analysis of the qualified immunity issue is based on an assumption that it erred in

making this finding, but, even in this scenario, this would merely mean that the lesser qualified




                                                 28
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 29 of 68 PageID #: 8423




immunity defense only applies to that specific action by Allgood. Plaintiff’s arguments in this

case do not reflect this fact.

        In briefing the qualified immunity issues in this case, plaintiff does not limit himself to

the post-prosecution advice allegedly given by Allgood to the jail administrator and Huffman,

which represents the only prosecutorial conduct as to which he even has an argument that

absolute immunity does not apply. Instead, plaintiff seeks to argue that Allgood’s entire course

of action in continuing to prosecute this case, even after the impasse in state court, violated

clearly established law. For example, plaintiff argues that:

                As evidenced above, and set forth in Jackson v. Indiana, 406 U.S. 715, 738
        (1972) and Brown v. Jacquith, 318 So. 2d 856 (1975) the law is clearly established that a
        person deemed mentally incompetent where there is no probability that they will regain
        competence in the foreseeable future, they must either be committed or released, as they
        are a free ordinary citizen. Here, Defendant Allgood engaged in acts or omissions by
        prosecutors where their activities are no longer advocating on behalf of the state. As set
        forth above, Defendant Allgood was the ring leader in causing some of the worst
        Constitutional violations committed to anyone in this. As a prosecutor, an actor on behalf
        of the State, pursuant to the Supreme Court of Mississippi and the Constitution of the
        United States, Defendant Allgood was required to commit Mr. Harris or cause his release
        once he was deemed incompetent to stand trial. As set forth by the evidence throughout
        this Opposition, Defendant Allgood continuously, in spite of the clearly established law,
        did everything he could to keep Harris unlawfully confined at the Clay County jail, with
        the assistance of Defendants Huffman and Scott. . . .

        As District Attorney Colom properly did, he first committed Harris through the civil
        commitment process, and then he dismissed the case when it was clear Harris would not
        regain his competency in the foreseeable future. Despite Defendant Allgood’s argument
        that there is no clearly established law requiring him, an agent acting on behalf of the
        state, to either commitment Harris or release him, both Jackson v. Indiana
        and Brown v. Jacquith make it clear that Allgood is required to do so. In informing the
        Judge Howard that Harris was being unlawfully detained at the Clay County jail, would
        not have obligated Allgood to represent Harris at all, but instead, adhere to the oath of
        protecting the Constitution and ensuring justice be done. Such an act did not require a
        motion to the Court, or anything more than Allgood advising Judge Howard during any
        court appearance before his bench. Allgood did not act as a reasonable prosecutor would,
        and this was reflected by the subsequent actions taken by District Attorney Colom, who
        did act as any reasonable, minister of justice would do.




                                                 29
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 30 of 68 PageID #: 8424




[Plaintiff’s brief at 36-37].

        It is thus apparent that plaintiff has failed to limit his qualified immunity arguments to the

one act on the part of Allgood on which he has a good faith argument that absolute immunity

does not apply, namely the advice allegedly given to two individuals acting in their capacities as

jailers, that they “get on board” with his prosecutorial strategy not to get in the middle of a

dispute between two judges. Plaintiff instead seeks to essentially bring Allgood’s entire course

of handling this case back on the table, and this is improper. Even assuming that plaintiff is

correct, as argued above, that “[a]s a prosecutor . . . Defendant Allgood was required to commit

Mr. Harris or cause his release once he was deemed incompetent to stand trial” the crucial fact is

that these actions listed by plaintiff are, without question, core prosecutorial acts which are

protected by absolute immunity. Indeed, plaintiff, does not even make a pretense otherwise,

openly framing his qualified immunity arguments in terms of what Allgood was required to do

“as a prosecutor.” Such arguments have no place in a qualified immunity argument against a

prosecutor clearly protected by absolute immunity with regard to the vast majority of his actions,

and this court could therefore reject his arguments on this basis alone.

        A second weakness in plaintiff’s qualified immunity arguments relates to the authority

which he cites in order to meet the crucial “clearly established” prong of the qualified immunity

standard. While the “clearly established” prong of the qualified immunity standard has been

widely criticized by commentators and judges throughout the country and continues to mandate

harsh outcomes, it remains binding precedent which this court is bound to follow. In Plumhoff v.

Rickard, 134 S. Ct. 2012, 188 L.Ed.2d 1056 (2014), the Supreme Court described the “clearly

established” prong as follows:

        An official sued under § 1983 is entitled to qualified immunity unless it is shown that the
        official violated a statutory or constitutional right that was “ ‘clearly established’ ” at the

                                                  30
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 31 of 68 PageID #: 8425




          time of the challenged conduct. Ashcroft v. al–Kidd, 563 U.S. 731, 131 S.Ct. 2074, 2080,
          179 L.Ed.2d 1149 (2011). And a defendant cannot be said to have violated a clearly
          established right unless the right's contours were sufficiently definite that any reasonable
          official in the defendant's shoes would have understood that he was violating it. Id., at
          2083–2084. In other words, “existing precedent must have placed the statutory or
          constitutional question” confronted by the official “beyond debate.” Ibid. In addition,
          “[w]e have repeatedly told courts ... not to define clearly established law at a high level of
          generality,” id., at 2074, since doing so avoids the crucial question whether the official
          acted reasonably in the particular circumstances that he or she faced.

Plumhoff, 134 S.Ct. at 2023.

          The U.S. Supreme Court has thus stressed that plaintiffs' burden of demonstrating that

defendants violated “clearly established law” requires not a citation to generalized principles of

law, but, rather, specific authority on point which “placed the statutory or constitutional

question” confronted by the official “beyond debate.” Id. Plaintiff has failed to heed this

admonition in this case. As quoted previously, plaintiff cites Jackson and Brown v. Jacquith for

the proposition that “a person deemed mentally incompetent where there is no probability that

they will regain competence in the foreseeable future, they must either be committed or released,

as they are a free ordinary citizen.” [Id.] Clearly, this authority fails to address the specific, and

narrow, factual allegation which even arguably gets past absolute immunity in this case, namely

the advice allegedly given to two individuals acting in their capacities as jailers, that they “get on

board” with Allgood’s prosecutorial strategy not to get in the middle of a dispute between two

judges.

          There is nothing in the precedent cited by plaintiff regarding the constitutionality of

providing advice to jailers regarding a matter of prosecutorial strategy, and there is nothing

addressing the unique procedural situation faced by Allgood in this case, namely the state court

impasse. While this court has very serious issues with the way in which Allgood prosecuted the

case, it strikes it as a legitimate, and significant, mitigating factor in his favor that he attempted



                                                   31
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 32 of 68 PageID #: 8426




to “do the right thing” legally and institute civil commitment proceedings. Once again, this court

believes that Allgood committed a serious error as a prosecutor by not appealing that impasse to

the Mississippi Supreme Court, but that decision is clearly covered by absolute prosecutorial

immunity and therefore has no place in the qualified immunity analysis.

         This court is very much aware of the weaknesses of the “clearly established” prong as a

legal standard, and it is sympathetic to the notion that a plaintiff should not be expected to offer

authority which matches the facts of a particular case in all its details. In this case, however, it

seems clear that the state court impasse is the sine qua non without which this lawsuit would not

even exist. That is, plaintiff admits that Allgood enjoys absolute prosecutorial immunity for his

actions prior to the chancellor issuing his September 20, 2010 order of dismissal, and the events

relating to the Clay County Jail all occurred after plaintiff was transferred there following that

order.

         It thus seems highly likely that, if the chancellor had simply carried out the civil contempt

proceedings as ordered by the circuit court judge, then this lawsuit would never have been filed.

Under these circumstances, this court does not believe that the state court impasse can

reasonably be regarded as a mere detail of this case, but must be considered an essential fact

which must be addressed, in some way, by the authority offered to meet the “clearly established”

standard. In so concluding, this court is not suggesting that this authority must involve a dispute

between two judges, but it does seem fair to require some authority clearly establishing what a

prosecutor’s duties are if he promptly files a motion for the legally-required civil contempt

proceedings, and yet they are not carried out by the responsible state court, for whatever reason.

Plaintiff offers no such authority, instead relying upon the case law which he, presumably, would




                                                  32
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 33 of 68 PageID #: 8427




have relied upon if Allgood had never even sought the civil contempt proceedings in the first

place.

         Once again, this court does not regard Allgood’s strategy of doing nothing for years in

response to the impasse as having been the constitutionally correct one, and it will therefore

assume that plaintiff should prevail on the first prong of the qualified immunity standard. Fair or

not, however, U.S. Supreme Court precedent requires that plaintiffs surmount an additional

obstacle by presenting authority “clearly establishing,” under circumstances reasonably close to

the one faced by the defendant, the unlawfulness of his planned course of action. In the court’s

view, by failing to submit authority dealing with either advice provided to jail officials, or the

proper legal response to a state court’s refusal to conduct the required civil contempt

proceedings, plaintiff has failed to meet this burden. This court thus concludes that plaintiff has

failed to meet the second prong of the qualified immunity standard, and Allgood’s motion for

summary judgment is therefore due to be granted on the basis of qualified immunity, even in the

event that this court erred in finding that he enjoys absolute prosecutorial immunity in this case.

         As a final act of judicial housekeeping regarding the claims against Allgood, this court

observes that its holding that he enjoys Eleventh Amendment immunity as to all claims against

him in his official capacity similarly bars any state law claims asserted under the MTCA. In so

stating, this court notes that the Mississippi Tort Claims Act expressly preserves the State's

Eleventh Amendment immunity on claims brought in federal court. See Miss. Code Ann. § 11–

46–5(4). This immunity aside, this court (which would be the trier of fact on any MTCA claims)

does not regard any of Allgood’s alleged actions in this case as falling within the scope of any

state law tort claims, including those which might be asserted against him individually. This

court further notes that Allgood has filed a motion to exclude plaintiff’s expert witness Willie



                                                 33
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 34 of 68 PageID #: 8428




Abston, who sought to testify regarding the legal standard of care. This court has not considered

Abston’s opinions in preparing this order, and it finds the motion to strike his testimony to be

moot in light of its order today. That motion will therefore be dismissed.




        B. Claims asserted against the Clay County defendants



        This court now turns to plaintiff’s claims asserted against the Clay County defendants,

including former Sheriff Huffman and current Sheriff (and former Deputy) Scott, as well as Clay

County itself. In considering these claims, this court’s analysis begins with a recent Fifth Circuit

decision which casts a long shadow over this case. In Jauch v. Choctaw Cty., 874 F.3d 425, 437

(5th Cir. 2017), the Fifth Circuit determined that a county sheriff was not entitled to qualified

immunity where a pretrial detainee waited for 96 days to be brought before a judge and was

effectively denied bail. In so holding, the Fifth Circuit wrote that the sheriff “should have known

to put his constitutional obligations ahead of his idiosyncratic understanding of state law

requirements. He is not entitled to immunity.” Id. Jauch was decided after the relevant events in

this case, and this court will accordingly not consider it in the context of the “clearly established

prong” of the qualified immunity standard. Nevertheless, in considering its basic approach to

this case, and the liability of Clay County itself, this court cannot ignore the fact that the Fifth

Circuit in Jauch expressed grave concerns regarding the actions of a Mississippi sheriff and

county which resulted in a pretrial incarceration which was of vastly shorter duration than the

one in this case.



                                                  34
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 35 of 68 PageID #: 8429




        In light of Jauch, and the length of the pretrial incarceration in this case, Clay County’s

motion for summary judgment simply cannot withstand substantial evidence that constitutional

violations by itself and/or its employees served to unlawfully extend plaintiff’s detention.

Unfortunately for the County, not only does such evidence exist, but this court regards it as being

of a potentially quite damaging nature. This court previously mentioned this evidence in its

discussion of the facts, but given its importance, it will repeat it here. In his brief, plaintiff

describes this evidence as follows:

        [K]nowing that Judge Howard had removed Harris’ case from the active docket,
        removing its attention from the Court, on October 25, 2010, Allgood, Scott and Huffman
        conspired to further hide Harris from the courts, while justifying their unlawful
        imprisonment, by submitting a declaration to the Court stating that the following as it
        relates to the Capias, “After diligent search and inquiry, I have been unable to
        find the within named Stephen Jesse Harris in my county,” signed Sheriff Laddie
        Huffman and Deputy Sheriff Eddie Scott (the “Sheriff’s Diligence Declaration”). The
        brazen absurdity of such a diligence declaration was mind boggling given the fact that in
        fact Defendants Huffman and Scott were both well aware that Harris was in their custody
        at that very time.

[Plaintiff’s response to Clay County’s motion for summary judgment at 10-11].

        Thus, the Sheriff’s Diligence Declaration consists of a simple assertion that: "[a]fter

diligent search and inquiry, I have been unable to find the within named Stephen J. Harris in my

county. This, 25th day of October, 2010" [Plaintiff’s exhibit 21]. The signatories are listed as

Sheriff Laddie Huffman and Deputy Eddie Scott. The Declaration is thus a straight-forward

factual assertion that Huffman and Scott were unable to locate plaintiff during a time when it

seems clear that they knew he was located in their jail. Obviously, the fact that Huffman and/or

Scott would have attested to such facts raises very serious concerns regarding their good faith, or

lack thereof, in this case.

        This court was sufficiently concerned by the Sheriff’s Diligence Declaration, which was

first raised in a response to a summary judgment motion filed by then-defendant Dr. Miller, that

                                                   35
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 36 of 68 PageID #: 8430




it, through its staff, e-mailed counsel for the County about it to ensure that it was addressed in its

reply brief. As it turns out, the issue was not, in fact, addressed in defendant’s reply brief, and

this court spent a considerable amount of time preparing an order based on the assumption that

the County had not addressed the issue. This court later discovered that the issue had, in fact,

been addressed by the County in its briefing, but in its response to plaintiff’s motion for

summary judgment. This fact resulted in a substantial delay in the preparation of this order.

       This court can, and will, overlook the County’s filing its explanation for the Sheriff’s

Diligence Declaration in the wrong brief, but it cannot overlook what is substantively missing in

that explanation: namely, record citations in support of the facts asserted. It is a basic principle

of summary judgment motion practice that alleged facts which merely consist of “lawyers

talking” is not competent summary judgment evidence at all and may not be considered in this

court’s ruling. Broadly stated, the County’s explanation for the Sheriff’s Diligence Declaration

is that it was somehow consistent or required by local circuit court practice, but, even

disregarding the lack of record citations, this court remains rather confused by this assertion.

Indeed, this court has never encountered a local court practice which requires false assertions of

fact by responsible public officials, and that is what plaintiff, not unreasonably, alleges the

Sheriff’s Diligence Declaration amounts to. Moreover, the County speculates openly in its

response on important matters such as its assertion that "[t]he handwriting on the writ is possibly

that of then Chief Deputy Eddie Scott or it could also be the writing of another deputy."

[Defendant’s response to plaintiff’s summary judgment motion at 20].

       Thus, even aside from its lack of factual support in the record (which cannot be excused),

the County’s explanation for the Declaration leaves a number of important unanswered

questions. It should be emphasized at this juncture that, even in the qualified immunity context,



                                                  36
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 37 of 68 PageID #: 8431




this court is required to view summary judgment evidence in the light most favorable to the

plaintiff, as the non-moving party. See Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014).

Therefore, to the extent that the County itself admits ambiguities in the evidence, these must

clearly be resolved in plaintiff’s favor on summary judgment. As quoted above, the County’s

response concedes that then-Deputy Scott may have signed the Declaration, but it relies upon

numerous bare assertions of fact with no record citations in support of a conclusion that, if he did

sign it, it would have been pursuant to circuit court practice. Id. In its submission, the County

appears to suggest, without directly saying so or certainly proving it, that circuit court practice in

Clay County is to require sheriffs and/or deputies to make factually false declarations that they

are unaware of the location of a particular criminal defendant when they are fully aware of his

location. Id. at 19-20. Once again, the notion that this would be circuit court practice strikes this

court as quite suspect, and extraordinary claims require extraordinary proof, and certainly more

than bare assertions in a brief.

        This court adheres to the quaint notion that, when a Sheriff or his deputy attests that

"[a]fter diligent search and inquiry, I have been unable to find the within named Stephen J.

Harris in my county,” these words should actually mean something in the eyes of the law.

Justice may proceed only on truthful assertions, and this court is certainly not prepared to declare

these words a nullity on summary judgment, based on unproven and confusing assertions

regarding circuit court practice. Indeed, in light of the clarity and evident falsity of the Sheriff’s

Diligence Declaration, this court regards it as a literal impossibility for the County to have

briefed any iteration of its "it was a matter of circuit court practice" theory which would have

removed the Declaration as an issue presenting triable fact issues for a jury to decide.




                                                  37
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 38 of 68 PageID #: 8432




        In the court's view, the relevant summary judgment standards are simply too deferential

to the plaintiff, and issues such as whether a particular defendant actually signed the Declaration,

and, if so, what his subjective motivation in doing so was, are so inherently fact and credibility-

intensive, that it could not resolve them in defendant's favor on summary judgment even if it had

been confronted with appropriate briefing on these issues. Thus, even if the County had clearly

established circuit court practice with competent summary judgment evidence, and even if Scott

had submitted an affidavit stating that he had signed the Declaration in accordance with this

practice, it would still fall to a jury to decide whether he was being truthful in this regard, or

simply making self-serving excuses for signing a plainly false Declaration. Of course, the

County did not support its theory with proof of this nature, and this renders the existence of

triable fact issues in this regard a very clear matter.

        This court will therefore proceed, for the remainder of this order, on the assumption that

Huffman and/or Scott did actually make knowingly false representations regarding their

knowledge of plaintiff’s whereabouts in the Declaration. Why they would have issued a

knowingly false Declaration is uncertain, although it believes that plaintiff offers one reasonable

theory in this regard. In his brief, plaintiff writes that “[i]n submitting a false Sheriff’s Diligence

Declaration, Harris would not be brought before a judge who would learn that Harris had already

been deemed incompetent by the Competency Order,” thus suggesting that Huffman and Scott’s

intent in issuing the declaration was to hide plaintiff from the courts and keep him in the “black

hole” of the Clay County jail indefinitely. [Brief at 11].

        This court cannot reject plaintiff’s interpretation of the Declaration, but, by the same

token, it is fully open to the possibility that it will not withstand scrutiny at trial. Resolving




                                                   38
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 39 of 68 PageID #: 8433




issues such as this one is the reason that juries and trials exist in the first place, and this court

must presently decide only whether plaintiff should be given a chance to make his case at trial.

This court notes parenthetically that plaintiff’s theory is arguably supported by the fact that, at

their depositions, Huffman and Scott cited the capias on the prison assault charge as their basis

for keeping plaintiff in their jail even after the chancery court’s October 20, 2010 order.

Interestingly, this position is not shared by Allgood, who has made clear that he regards

plaintiff’s incarceration as having been based on the original murder capias and an order from

the chancery court, and not the prison assault capias. [Doc. 330-3 at 85-86, 101, 143-44]. As

discussed below, this disagreement among the defendants arguably supports plaintiff’s theory

that the county defendants were seeking to improperly use the prison assault capias as a pretext

for continuing to hold plaintiff.

          This court was puzzled as to why counsel for plaintiff did not enquire regarding the

Declaration during Huffman and Scott’s depositions, and thus give them an opportunity to

explain it. In response to an e-mail inquiry from this court’s staff in this regard, counsel for

plaintiff explained that the Declaration was not even discovered until after these depositions,

since it was Huffman and Scott’s testimony which led them to inquire into the prison assault

charge and related capias in the first place. This court regards this as an acceptable explanation

as to why this issue arose so late in this case, and it believes that the fact that both defendants

sought to use the capias on the assault charge to justify plaintiff’s lengthy incarceration in their

jail tends to support his theory as to why they would have had an incentive to lie regarding this

matter.

          It appears to this court that if Huffman and/or Scott wished to use the prison assault

charge to justify plaintiff’s indefinite incarceration, then it might assist them in doing so if this



                                                   39
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 40 of 68 PageID #: 8434




charge lingered unresolved for a lengthy period of time. This appears to be exactly what

happened, since the parties seem to agree that the assault charge was never resolved one way or

the other. Moreover, the fact that, many years later, Huffman and Scott cited the assault capias

in their depositions as justification for plaintiff’s lengthy incarceration, while Allgood himself

did not, arguably dovetails nicely with plaintiff’s theory that they were seeking to use the

lingering assault charge as a pretext for continuing to hold him. This court notes that this

theoretical abuse of due process does not depend upon plaintiff, strictly speaking, having been

“hidden” from the relevant courts. Indeed, the County does cite an instance in which plaintiff

appeared before the circuit judge in question, and it maintains that this tends to negate the theory

that plaintiff was being actively “hidden” from that court. [Brief at 20].

        Even if this court is to assume that plaintiff was not, strictly speaking, being “hidden”

from the circuit court, it still can envision a very realistic scenario in which the County

defendants were seeking to “drag out” the prison assault charge in order to use its lingering and

unresolved status as a pretext for plaintiff’s lengthy incarceration in their jail. In so stating, this

court knows very well that judges are dependent upon parties to move cases along, and it is very

possible for cases to fall between the cracks if they fail to do so. This is true even if a party

involved is not actually being “hidden” from the court.

        This court’s unwillingness to dismiss the possibility that Scott and/or Huffman made a

knowingly false representation in the Declaration is also informed by the basic plausibility of the

notion that they may have been seeking to protect the public by preventing plaintiff’s release. In

so stating, this court will quote, once again, plaintiff’s allegation in his brief that:

        Huffman admitted that he reached out to Dr. McMichael and was frustrated by the fact
        that the Mississippi Department of Health didn’t “have a criminally insane program to
        house the criminally insane until they get them back to their sanity and get their holding
        over with.” Having come to the conclusion that another commitment hearing would not

                                                   40
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 41 of 68 PageID #: 8435




        accomplish their goal, which was to try Harris for the crimes alleged against him,
        Allgood and Huffman were left with few alternatives to keep Harris confined, with the
        hope that Harris would one day regain his sanity and be tried for the crimes he was
        charged with.

[Plaintiff’s reply brief at 25].

        While this court may be deemed by some to have taken the defendant sheriffs to task in

this order, it must state for the record, as it did in its discussion of the claims against Allgood,

that it actually has considerable sympathy for what it believes to have been a motivating factor

for them in this case, namely protecting the public. In so stating, this court will note once again

that plaintiff was indicted for truly heinous crimes in this case, and while he enjoys a

presumption of innocence on these charges, he has not been acquitted of any of them. This court

further reiterates that, if the State of Mississippi has, in fact, failed to spend the necessary money

to protect the public from the criminally insane, then this is a highly lamentable fact which can

not be attributed to any of the defendants in this case and quite understandably led to frustration

on their part.

        In the court’s view, the fact that a desire on the part of the county defendants to protect

the public is so understandable, on a human level, increases the plausibility of the notion that

they may have crossed the line into making false statements in an official Declaration in order to

accomplish this goal. If that did, in fact, occur, then it constitutes a clear due process violation,

regardless of how understandable defendants’ motivations might have been. While it seems

likely that this sad circumstance would have been prevented had Allgood appealed the state court

impasse to the Mississippi Supreme Court, he clearly enjoys absolute immunity for his decision

not to do so.

        Furthermore, even if the County offers a fully logical and persuasive explanation for the

Declaration at trial, the fact will still remain that the plaintiff in this case spent close to six years

                                                   41
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 42 of 68 PageID #: 8436




in the Clay County Jail without trial following the chancery court’s 2010 order. Once again, the

Fifth Circuit in Jauch denied qualified immunity and other summary motions involving an

incarceration of a mere 96 days. That being the case, it is difficult for this court to discern why

Choctaw County would have been required to face trial in Jauch and yet the Clay County

defendants would not in this case. Accordingly, while this court believes that the unanswered

questions surrounding the Sheriff’s Diligence Declaration are very serious ones which warrant a

full examination at trial, it is by no means the only issue that the County should have to answer

for before a jury.

        Ultimately, the most important consideration for this court, as it relates to the County’s

liability, arises from the several years which it allowed plaintiff to sit in its jail without any

efforts to clarify his status with a court. In reading Huffman and Scott’s depositions, this court is

struck by an evident belief on their part that clarifying the status of an inmate being held

indefinitely in their jail with no conviction and no due process provided was someone else’s

problem. Indeed, Huffman testified that:

        Q: Okay. So your position is that you can hold someone indefinitely if you didn’t get an
        order to release them?
        Huffman: It’s my position that I release folks that the court ordered to be released that
        have made bond.

[Depo. at 35].

        Q: So are you aware of the concept that such a pretrial detainee that we just described
        cannot be held indefinitely?
        Huffman: Never crossed my mind.

[Id. at 34].

        This court considers it rather remarkable that Huffman could observe plaintiff sitting in

his jail for several years with no prospect of trial and not even have it “cross his mind” that he

might have a legal obligation to do something to clarify his status. It strikes this court that,

                                                   42
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 43 of 68 PageID #: 8437




considering that prosecutors and judges have absolute immunity for their actions in performing

their official duties, it is essential that someone involved in the unlawful detention of citizens in

this state face a real prospect that they might have to explain their actions to a jury some day.

Otherwise, there is, as best this court can tell, little to prevent the responsible parties from

knowingly violating the due process rights of their inmates. Jauch suggests that the Fifth Circuit

agrees with this notion, and the decision makes it clear that Mississippi counties and sheriffs are,

in fact, potentially liable if they demonstrate disregard for protecting the constitutional rights of

those in their custody.

        In writing the above words, this court is by no means suggesting that, merely because

prosecutors and judges generally enjoy absolute immunity for their actions, Mississippi counties

must inevitably serve as “scapegoats” in cases of this nature. To the contrary, this court believes

that there are steps which the County could have very realistically taken in this case which

would, at least in its mind, have insulated it from potential liability. In so stating, this court is

certain that the County has its own attorney who (unlike its former DA, apparently) is concerned

with protecting it from civil liability. In the court’s view, the Clay County Sheriff could, and

should, have gone to that attorney for advice on plaintiff’s incarceration, and, if he had done so,

then even a cursory review of the law in this context would have raised grave concerns in that

counsel’s mind that plaintiff’s constitutional rights were being violated. In that scenario, the

County’s attorney could have contacted the circuit and chancery court judges involved in the

impasse and raised concerns that plaintiff’s constitutional rights were being violated by his

indefinite incarceration with no apparent prospects of either a trial or civil commitment

proceedings being held.




                                                   43
    Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 44 of 68 PageID #: 8438




       This court strongly suspects that, if the County had taken this action, then this would

have been sufficient to get things moving in circuit and/or chancery court. If that proved not to

be the case, however, then the County could have filed an emergency appeal to the Mississippi

Supreme Court seeking to order one of the courts involved to take action in this matter. Even if,

for whatever reason, neither of these steps were sufficient to resolve this matter and plaintiff

remained in jail, then this court would be hard pressed to place the blame upon the County in this

matter. If the County had shown good faith in this regard, then this court would likewise be

much less willing to interpret the Sheriff’s Diligence Declaration as potentially being part of an

effort to violate plaintiff’s constitutional rights. In reality, however, not only did the County take

no such steps; its final policymaker testified that doing so “never crossed his mind.” This court

believes that Jauch was intended to serve as a message to Mississippi counties that their

obligations in this regard should cross their mind, and this court’s order today is partially

intended to serve as a reminder in this regard.

       As discussed above, this court’s core holding on the qualified immunity issue is that

genuine fact issues arising from the Sheriff’s Diligence Declaration preclude summary

judgment,4 but it is also necessary to discuss some of the more technical qualified immunity

issues in this case. The one qualified immunity issue which this court believes requires some

additional elaboration relates to the question of whether plaintiff has sufficiently established that



4
 This holding raises questions in this court’s mind whether an immediate appeal could properly
be filed from its denial of qualified immunity in this order, as is generally allowed. In so stating,
this court notes that the Fifth Circuit does “not have jurisdiction to review the genuineness of any
factual disputes,” it does, however, have “jurisdiction to review the materiality of disputed facts
as well as the district court’s legal analysis as it pertains to qualified immunity.” Cutler v.
Stephen F. Austin State Univ., 767 F. 3d 462, 468 (5th Cir. 2014). If Huffman and/or Scott
choose to immediately appeal this court’s order today, then it will fall to the Fifth Circuit to
decide to what extent, if any, it has appellate jurisdiction over such an appeal, and this court will
comment on this issue no further.
                                                  44
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 45 of 68 PageID #: 8439




“clearly established law” put Huffman and Scott on notice that their actions were unlawful, if

plaintiff’s version of the facts is assumed to be true. While plaintiff cites Jauch in this context,

this court regards this as improper, since 2017 authority that was decided after the events in this

case had already occurred cannot serve to have “clearly established” the law in this context for

defendants. Moreover, while plaintiff does cite the previously-discussed generalized authority

regarding the rights of mentally ill defendants, there is at least some question in this court’s mind

whether this authority is sufficiently on point in this case to meet the stringent requirements of

the “clearly established” prong.

       While plaintiff’s submissions on the “clearly established” prong thus leave a good deal to

be desired, it should be emphasized that Tolan makes clear that the facts must be considered in

the light most favorable to plaintiff on summary judgment, even as to this stringent prong. In

this case, that means that this court must consider the law as it relates to a (presumed) knowing

and deliberate lie by Huffman and Scott in submitting the Sheriff’s Diligence Declaration, in

order to deprive him of his due process rights under Jackson. Considering the facts of this case,

this court regards it as a proper one for the application of the “obvious case” exception to the

“clearly established law” prong, which was first recognized by the U.S. Supreme Court in Hope

v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002).

       In Hope, the Supreme Court considered an Eighth Amendment claim in a case where

prison guards handcuffed a prisoner to a hitching post on two occasions, one of which lasted for

seven hours without regular water or bathroom breaks. Among other facts, the Supreme Court

noted that “[a]t one point, a guard taunted him about his thirst.” Hope, 536 U.S. at 738, 122 S.

Ct. 2508. Faced with these facts, six Supreme Court Justices concluded that the Eleventh Circuit

erred in concluding that the defense of qualified immunity was available to the defendants. In so



                                                 45
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 46 of 68 PageID #: 8440




concluding, the Court observed that “[a]s the facts are alleged by Hope, the Eighth Amendment

violations [are] obvious.” Id. The Supreme Court reached this conclusion in spite of the fact that

the plaintiff was unable to demonstrate federal appellate authority clearly establishing that it was

unlawful to tie a prisoner to a hitching post. Id.

       In subsequent decisions, the Supreme Court has explained Hope as standing for the

proposition that a failure to cite federal appellate authority supporting a claim may be excused in

cases where the constitutional violation is “obvious.” In the 2004 decision of Brosseau v.

Haugen, for example, the Supreme Court wrote that:

       Of course, in an obvious case, these standards can “clearly establish” the answer, even
       without a body of relevant case law. See Hope v. Pelzer, 536 U.S. 730, 738, 122 S.Ct.
       2508, 153 L.Ed.2d 666 (2002) (noting in a case where the Eighth Amendment violation
       was “obvious” that there need not be a materially similar case for the right to be clearly
       established).

Brosseau v. Haugen, 543 U.S. 194, 199, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004).

       The Hope exception is not frequently applied, presumably because most cases are not

“obvious” ones. This court nevertheless considers Hope to be a highly important exception to

the exceedingly stringent showing of prior precedent which applies in most qualified immunity

cases. Indeed, if this exception did not exist, then defendants might feel at liberty to engage in a

wide variety of obviously unconstitutional conduct which had not yet been declared unlawful by

a “robust consensus” of federal appellate authority. See Taylor v. Barkes, 135 S. Ct. 2042, 2044,

192 L.Ed.2d 78 (2015), quoting City and County of San Francisco v. Sheehan, 135 S. Ct. 1765,

1779 (2015). It also seems clear that there must be some mechanism for plaintiffs to “break

through” the general requirement of prior precedent, lest the law end up essentially frozen in

place, with little potential for development based on novel fact patterns or evolving law

enforcement practices.



                                                 46
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 47 of 68 PageID #: 8441




       This court believes that any jurist would be hard-pressed to defend the contrary position,

namely that obvious constitutional violations should be excused merely because federal appellate

courts had not issued a “robust consensus” of cases concluding that the conduct in question was

unlawful. This may be why the Supreme Court stated in Brosseau that “[o]f course” a “body of

relevant case law” is not required in “obvious cases,” as if the matter were self-evident.

Brosseau, 543 U.S. at 199, 125 S.Ct. 596. This court believes that Hope’s logic is, in fact, self-

evident, and it will apply that logic in this case and therefore conclude that the “clearly

established” prong is met in this case.

       Having addressed the qualified immunity motions relating to the claims against Huffman

and Scott in their individual capacities, this court now turns to the claims against them in their

official capacity, which represent claims against Clay County itself. In addressing these claims,

this court observes that plaintiff is fortunate in that both Huffman and Scott served, at one time

or another during this lawsuit, as Sheriff of Clay County, which provides him with a completely

separate avenue for recovery in this case, even if the stringent qualified immunity standards

prevent him from recovering against Huffman and/or Scott in their individual capacities.

       In its briefing, Clay County relies upon the familiar Monell doctrine’s requirement that,

to hold a municipality liable under § 1983, it or its employees must be demonstrated to have

acted pursuant to a municipal “policy or custom.” Monell v. New York City Dept. of Soc. Serv.,

436 U.S. 658, 690–91, 98 S.Ct. 2018, 2036 (1978). The Monell doctrine is, in this court’s

experience, an often impenetrable defense in § 1983 cases, since plaintiffs are generally unable

to prove that a particular constitutional violation occurred pursuant to a municipal policy or

custom. This court believes this to be the case here as well, since plaintiff offers insufficient

proof regarding any of the potential (and difficult) avenues for establishing municipal liability



                                                 47
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 48 of 68 PageID #: 8442




with one important exception. This exception is the “final policymaker” doctrine, which is, in

this court’s experience, the one avenue for establishing municipal liability which plaintiffs are

frequently able to surmount. It is well established that “[a] single decision may create municipal

liability if that decision [is] made by a final policymaker responsible for that activity,” see

Woodard v. Andrus, 419 F.3d 348, 352 (5th Cir. 2005), and the Fifth Circuit has held that

“[s]heriffs in Mississippi are final policymakers with respect to all law enforcement decisions

made within their counties.” Brooks v. George County, 84 F.3d 157, 165 (5th Cir. 1996).

       In the court’s view, plaintiff has potentially strong evidence that Huffman and/or Scott

subjected Clay County to liability under Monell for their actions while serving as “final

policymaker” during their tenures as Sheriff, and Jauch constitutes particularly strong authority

for plaintiff on this issue. While, as discussed previously, Jauch may not serve as relevant

authority under the “clearly established” prong of the qualified immunity standard for the claims

against Huffman and Scott individually, it represents strong authority for plaintiff on his claims

against them in their official capacity, that is on his claims against Clay County.

       In reversing the district court’s conclusion that Choctaw County faced no liability under

Monell, the Fifth Circuit wrote in Jauch that:

       The district court found that Choctaw County was not liable under Monell. It erred.
       Jauch challenges the indefinite detention procedure. Accordingly, the first and second
       elements of our inquiry reduce to one question: Is the challenged procedure “an official
       policy” that was “promulgated by the municipal policymaker?” Hicks-Fields v. Harris
       Cnty., Texas, 860 F.3d 803, 808 (5th Cir. 2017) (quoting Peterson v. City of Fort Worth,
       Tex., 588 F.3d 838, 847 (5th Cir. 2009)). It is. There is no dispute that Sheriff Halford is
       the relevant policymaker. See Brooks, 84 F.3d at 165 (“Sheriffs in Mississippi are final
       policymakers with respect to all law enforcement decisions made within their counties.”).
       And, both prior to and during this litigation, Sheriff Halford and Choctaw County have
       cleaved to the indefinite detention procedure.

Jauch, 874 F.3d at 435.




                                                  48
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 49 of 68 PageID #: 8443




       In its brief, Clay County denies that there is a factual basis for finding any constitutional

violations by its policymaker(s), writing that:

       Plaintiff has no facts that a policymaker personally directed Clay employees to
       engage in an alleged unconstitutional violation. There is no evidence that a policymaker
       acquiesced in any alleged unconstitutional conduct as required by the second criterion
       under Monell. There is no evidence of any county custom or policy, or any wrongful
       conduct by the Clay defendants whatsoever.

[Clay County’s brief at 17]. This court disagrees, based partly upon the previously-discussed

evidence relating to the Sheriff’s Diligence Declaration. While Huffman and Scott’s precise

intent in issuing the Declaration is a question for a jury to decide, it seems clear that one

potential interpretation is that it represented evidence of an intent on the part of one or both of

these individuals to deprive plaintiff of his due process rights and keep him locked up for years

in the Clay County jail, without attracting the notice of the courts. Indeed, the Sheriff’s

Diligence Declaration strikes this court as stronger evidence against the Sheriffs in this case than

anything which the Fifth Circuit confronted in Jauch, and Harris’s time of incarceration in this

case was far longer than that of the plaintiff in Jauch.

       This court therefore has little difficulty in concluding, based on Jauch, that genuine

issues of material fact exist regarding Clay County’s liability in this case. At the same time, this

court reiterates that there remain many unanswered questions regarding the Sheriff’s Diligence

Declaration in its mind, and it looks forward to seeing them clarified at trial. While this court

thus views plaintiff’s claims against the County as potentially strong ones, it should be

emphasized that Scott was (unlike Huffman) only Deputy at the time he may have signed the

Sheriff’s Diligence Declaration, so his actions in signing it alone may not be imputed to the

County. Nevertheless, this court believes that a jury may reasonably consider the Sheriff’s

Diligence Declaration as evidence regarding Scott’s state of mind vis a vis providing plaintiff



                                                  49
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 50 of 68 PageID #: 8444




with his constitutional rights, and this may make jurors more likely to conclude that Scott’s

actions after he did become Sheriff were evidence of knowing constitutional violations for which

the County should be held liable.

        This court now turns to plaintiff’s separate claim arising out of his alleged forced

medication, which he asserts against former Sheriff Huffman. As with the other claims against

him, Huffman faces individual liability as to which he has raised a qualified immunity defense,

and it appears to this court that his role as final policymaker also gives rise to the possibility that

the County will be held liable for his actions. In the court’s view, the very different summary

judgment standards relating to individual and official-capacity constitutional claims require a

different result as to the two forms of actions against Huffman on the forced medication claim.

As discussed previously, the qualified immunity standards places the burden upon the plaintiff to

do the “heavy lifting” at the summary judgment stage as to the claim against Huffman

individually, which includes a duty of providing authority “clearly establishing” that the alleged

actions were unlawful at the time he took them. By contrast, the official capacity claim against

Huffman, which is effectively a claim against the County itself, does not require the plaintiff to

carry such a heavy burden at the summary judgment stage, and this court has greater discretion

to await the evidence at trial before ruling on the claim at the directed verdict stage.

        There are several factors which lead this court to conclude that it should await the

evidence at trial before deciding whether to submit a forced medication claim to the jury on the

official capacity claims against Huffman. First, this court has previously noted its grave concern

regarding the Sheriff’s Diligence Declaration, which raises serious questions in its mind

regarding this defendant’s good faith vis a vis plaintiff. Second, Clay County will be a defendant

at trial on plaintiff’s unlawful incarceration claim regardless of this court’s ruling on the forced



                                                  50
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 51 of 68 PageID #: 8445




medication claim, and, during that trial, this court intends to allow plaintiff to elicit testimony on

all aspects of his incarceration at the Clay County jail. This includes the alleged incident of

forced medication, during which, plaintiff asserts, Sheriff Huffman personally held him down

while medical personnel medicated him against his will.

       In light of the foregoing, this court can see no compelling reason not to await the

evidence at trial before deciding whether a forced medication claim against the County has

potential merit, since it will be a defendant at trial regardless, and the jury will hear evidence

regarding the incident in question regardless. This court will therefore not rule on the official

capacity forced medication claims against Sheriff Huffman at this juncture, and it will decide at

the directed verdict stage of trial whether to submit this claim to the jury.

       A different result is required as to the individual capacity claims against Huffman, as to

which plaintiff is required to surmount a much more difficult burden on summary judgment,

most notably the “clearly established” prong of the qualified immunity standard. As noted

previously, Huffman argues that he was merely acting pursuant to orders from medical

professionals and that plaintiff’s forced medication was reasonable under the circumstances.

Specifically, Huffman argues that “Harris’ attempt to place responsibility on [Huffman] for a

single forced administration of anti-psychotic medication is unavailing since the order for such

administration came from a medical doctor after Harris assaulted jail personnel and thus was

medically necessary under the circumstances.” [Huffman brief at 1]. As discussed below, this

court regards these two factors – plaintiff’s alleged prior history of violence at the jail (and

outside of it) and the fact that the forced treatment was ordered by medical professionals – as

very significant mitigating ones in Huffman’s favor which, in turn, require a showing of




                                                  51
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 52 of 68 PageID #: 8446




authority by plaintiff which “clearly established” that his actions were unlawful even under these

circumstances.

        The one incident of alleged forced medication in this case occurred in 2012, and this

court therefore regards it as highly significant that, that same year, the Fifth Circuit issued an

opinion in which it found the law surrounding the forced medication of prisoners to be unclear.

Specifically, in Sama v. Hannigan, the Fifth Circuit wrote that:

        In sum, the law governing Fourteenth Amendment claims involving unwanted medical
        treatment in the prison context is far from certain. Given the dearth of case law and the
        existence of at least some case law supporting the position that Hannigan's and Benoit's
        conduct was not contrary to clearly established law, Sama has failed to rebut the
        defendants' entitlement to qualified immunity on her Fourteenth Amendment claim, and
        summary judgment was appropriate.

Sama v. Hannigan, 669 F.3d 585, 595 (5th Cir. 2012). The Fifth Circuit in Sama thus affirmed

the dismissal of forced medication claims in the prison context based on a conclusion that the

requirements of the Fourteenth Amendment in this context were not “clearly established.” This

court notes that, four years later, Judge Bramlette wrote that “the Fifth Circuit has not clearly

delineated the bounds of an inmate’s right to refuse medical treatment,” see Howard v. Saucier,

2016 WL 1068740, at *2 (S.D. Miss. Jan. 20, 2016), report and recommendation accepted, 2016

WL 1069095 (S.D. Miss. Mar. 17, 2016), and it thus appears that the law in this regard remained

unclear even then.

        In this case, plaintiff has failed to offer authority “clearly establishing” the law in this

context during the relevant events in 2012, and it appears from the above authority that this was

not a result of negligence on the part of his counsel but merely reflects that the law in this

context was not, in fact, clearly established at this time. It appears to this court that this may still

be the case today, but, in any event, the question in the qualified immunity context is regarding

the law in 2012, since that is the time period in which Huffman allegedly participated in

                                                   52
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 53 of 68 PageID #: 8447




plaintiff’s forced medication. This court therefore regards Sama as important authority in

support of Huffman’s qualified immunity motion in this case.

        As noted previously, the above-mentioned mitigating factors in Huffman’s favor make

plaintiff’s burden of surviving a qualified immunity defense that much more difficult, above and

beyond the general lack of clarity regarding the law in this context. Indeed, plaintiff does not

deny that he committed a violent assault in the Clay County Jail in 2010, and this is, in the

court’s view, a significant factor in favor of Huffman’s qualified immunity motion. In so stating,

this court notes that the Fourteenth Amendment right to control one’s medical care is based upon

the notion that an individual has a right to determine what medications are put into his own body.

In cases where an individual takes it upon himself to violently attack someone else in jail,

however, then jail officials are not simply faced with the question of what the violent prisoner

would prefer to do with his own body. They must, rather, also concern themselves with ensuring

the safety of fellow prisoners.

        This court believes that, in seeking to protect inmates and employees at the jail, Huffman

could also have reasonably considered the fact that plaintiff is a seriously mentally ill individual

who was indicted for murder and other heinous crimes. This court therefore believes that there

was very reasonable cause for Huffman to fear that plaintiff might commit serious acts of

violence at the jail. It is in this factual context which plaintiff must “clearly establish” that

Huffman’s actions were unconstitutional under then-existing precedent, and he has failed to meet

this difficult burden.

        In his response to the County’s motion for summary judgment, plaintiff fails to respond

to its citation of Washington v. Harper, 494 U.S. 210, 227 (1990), for the proposition that “[w]e

hold that, given the requirements of the prison environment, the Due Process Clause permits the



                                                  53
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 54 of 68 PageID #: 8448




State to treat a prison inmate who has a serious mental illness with antipsychotic drugs against

his will, if the inmate is dangerous to himself or others and the treatment is in the inmate's

medical interest.” Harper’s inquiry into whether “the treatment is in the inmate's medical

interest” further highlights the importance of the second mitigating factor in Harper’s favor,

namely the fact that plaintiff himself alleges that Dr. Miller and Nurse West ordered the forced

medication of which he complains in this case. Indeed, plaintiff himself writes in his brief that:

        Sometime in or around January 2012, Defendant West approached Dr. Miller about
        Harris, a schizophrenic, whom she believed had not been taking antipsychotic
        medications for some time prior to her employment, and being aware that Harris had
        been refusing to take the oral medications provided.

        In or around late January 2012, although, Dr. Miller never personally examined Harris,
        he prescribed to Harris Prolixin, a new antipsychotic medication that Harris had never
        previously taken, to be administer by injection. On or around January 27, 2012,
        Defendant Miller instructed West to administer the Prolixin to Harris.

        On or around February 6, 2012, Defendants West and Huffman attempted to administer
        the Prolixin to Harris, and in response Harris refused. Following those threats, West then
        administered the Prolixin in Harris’ arm against his will.

        Following this physical ordeal, and as a result of the threats issued to him by the jailer,
        Harris consented to the continued administration of the antipsychotic medication under
        duress. Defendant West was aware that forcibly administering antipsychotics drugs
        against a patient’s will, was improper. However, despite this understanding she
        participated in the February 6, 2012 act any way.

[Plaintiff’s brief at 11-12].

        While plaintiff thus appears to allege that Dr. Miller and Nurse West had the most

prominent role in allegedly medicating him against his will, he does allege that Huffman

personally held him down to receive the medication. Specifically, plaintiff contends in his brief

that “[a]fter Harris refused, Huffman caused Harris to be restrained by handcuffs, and held down

by several jailers, including Huffman who had placed his hands around Harris’ neck. Harris




                                                 54
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 55 of 68 PageID #: 8449




continued to refuse and was threatened by a female jailer that if he did not accept the shot, they

would put the medicine in his food.” Id. at 12.

        As discussed previously, this court will allow testimony regarding this incident at trial,

and it will reach a decision on the official capacity claims against Huffman after viewing that

evidence and hearing renewed legal arguments from counsel. In order to survive a qualified

immunity motion as to the claims against Huffman individually, however, a plaintiff must

“clearly establish” relevant precedent at the summary judgment stage, and he has failed to do so

in this case. This court will therefore grant Huffman’s qualified immunity motion as to the

forced medication claim against him in his individual capacity. As to the official capacity claim

against Huffman (i.e. against Clay County itself) this court will, once again, await the evidence

at trial and determine at the directed verdict stage whether to allow the jury to resolve this claim.

In order to survive a directed verdict motion in this context, plaintiff would be well advised to be

armed with authority which supports a conclusion that Huffman violated the Fourteenth

Amendment even under the mitigating circumstances discussed above.

        At this juncture, this court wishes to emphasize that, while plaintiff asserts a number of

legal theories in this case, it seems clear that the correct legal “tool for the job” in this case is the

14th Amendment due process clause. Certainly, neither the Fourth Amendment prohibition on

unlawful searches and seizures nor the Eighth Amendment prohibition on post-conviction cruel

and unusual punishments seem applicable here, and neither side argues otherwise. The parties

do disagree on how plaintiff should be characterized in this case, with defendants arguing that he

should be regarded as a “pretrial detainee” under relevant 14th Amendment case law, while

plaintiff suggests that he should be considered a “free man.” Notably, however, plaintiff offers

this court no authority suggesting what specific standards apply to the treatment of supposedly



                                                   55
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 56 of 68 PageID #: 8450




“free men” who, objectively speaking, find themselves locked up in a county jail, and, until he

does so, this court will assume that the normal Fourteenth Amendment due process standards for

pretrial detainees apply in this context. The exact nature of the Fourteenth Amendment jury

instructions in this case does not need to be determined until that phase of trial, but this court

deems it important to emphasize that this amendment will, in fact, serve as the basis for the

claims in this case.

        In his complaint, plaintiff asserts a number of additional legal theories which, in this

court’s view, do not withstand legal scrutiny. For example, plaintiff appears to assert a “false

imprisonment” claim, but, in support of it, he cites Douthit v. Jones, 619 F.2d 527, 532 (5th Cir.

1980), which dealt with the common law of Texas, not Mississippi. In this state, the tort liability

of a county is determined by reference to the Mississippi Tort Claims Act (MTCA), with its

many exceptions and procedural requirements. The MTCA provides that “no [government]

employee shall be held personally liable for acts or omissions occurring within the course and

scope of the employee's duties.” Miss. Code Ann. § 11–46–7(2). Plaintiff alleges that the events

in this case occurred during the course of scope of Huffman and Scott’s official duties, and this

court will therefore assume that the MTCA’s provisions apply. This court would be the trier of

fact in any MTCA action against the County, and it therefore seems proper to note its initial

impressions regarding any such claims. See Miss. Code Ann. § 11-46-13(1)(“The judge of the

appropriate court shall hear and determine, without a jury, any suit filed under the provisions of

this chapter.”).

        This court notes that the Mississippi Supreme Court rejected a false imprisonment claim

against a county based on the MTCA’s exception to state liability for actions by prisoners. See




                                                  56
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 57 of 68 PageID #: 8451




Miss Code Ann. § 11-46-9(1)(m). Specifically, the Supreme Court wrote in the 2016 decision of

Hinds County v. Burton that:

       Without addressing immunity, the trial court found that Hinds County falsely imprisoned
       Burton in its Raymond Detention Facility. It is undisputed that JPD officers arrested
       Burton, and that no Hinds County employee was involved in the arrest. It also is
       undisputed that the false-imprisonment claims against Hinds County all stem from the
       time Burton was at the Raymond Detention Facility.
       Hinds County argues that Burton's false-imprisonment claims against it arose when
       Burton was an inmate, and therefore it is entitled to immunity under Section 11–46–
       9(1)(m), which provides immunity from the claims “[o]f any claimant who at the time the
       claim arises is an inmate of any detention center, jail, workhouse, penal farm,
       penitentiary or other such institution....” Miss.Code Ann. § 11–46–9(1)(m) (Rev. 2012).
       While the MTCA does not define “inmate,” this Court has defined the term broadly, to
       include pretrial detainees, such as Burton. See, e.g., Liggans v. Coahoma Cty. Sheriff's
       Dep't, 823 So.2d 1152, 1156 (Miss. 2002).
       Burton's only argument on appeal is that his claim accrued before he was detained but
       after he was “accepted” by Hinds County at its Raymond Detention Center. Burton's
       position is essentially that his claims arose at a time when he was not an inmate but was
       in the process of being booked. We previously have rejected a similar argument. See Love
       v. Sunflower Cty. Sheriff's Dep't, 860 So.2d 797, 800 (Miss.2003) (holding that plaintiff
       in the process of bonding out was an “inmate,” notwithstanding plaintiff's claim that he
       was a “civilian detainee in the process of being released.”). As it relates to false-
       imprisonment claims against Hinds County, we find that Burton is a “claimant who at the
       time the claim ar[ose][wa]s an inmate.” Miss.Code Ann. § 11–46–9(1)(m). Therefore,
       Hinds County is immune and the trial court erred by not dismissing those claims.

Hinds Cty. v. Burton, 187 So. 3d 1016, 1024 (Miss. 2016)

       It appears that, given that the Mississippi Supreme Court has broadly interpreted § 11-46-

9(1)(m)’s prohibition against state or municipal liability for actions by “inmates,” this prohibits

any state law claims against the County in this case. Plaintiff should be prepared to rebut this

authority if he wishes for this court to enter a MTCA verdict in his favor on any state law claim

against the County which arose while he was locked up in the county jail. This appears to be an

instance in which Mississippi state law is considerably less generous to former inmates than the

law of Texas, and plaintiff’s citation to Douthit does not advance his position in this case.




                                                 57
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 58 of 68 PageID #: 8452




        Section 11-46-9(1)(m)’s prohibition aside, this court reiterates that the Fourteenth

Amendment’s due process clause appears to represent the correct legal context in which to

analyze the liability issues in this case, and it would therefore be disinclined to find that a state

law cause of action such as false imprisonment would be the correct legal theory here. In so

stating, this court notes that this is not a case in which a county sheriff simply “picked up a

plaintiff off the streets” on his own initiative, but, rather involves a more ambiguous situation

arising from the impasse in state court. Plaintiff maintains that the chancery court’s October 20,

2010 order dismissing the civil contempt proceedings in that court and transferring the case to

circuit court meant that he was due to be released immediately, but this court regards this as

being very much open to question.

        In his deposition, Huffman testified that he moved plaintiff to his jail because the

chancery court order made no provision either way regarding his incarceration status, and he was

awaiting word from the circuit judge, to whom the case was being transferred, regarding his

status. Specifically, Huffman testified that he interpreted the chancery court’s order as giving

him the “responsibility to keep him in custody until the circuit judge ordered him released.”

[Huffman depo. at 79]. Regardless whether a jury finds these arguments valid in a Fourteenth

Amendment context, this court does not regard them as fitting within the substantive scope of a

state law false imprisonment claim, even disregarding § 11-46-9(1)(m)’s prohibition. This court

will therefore almost certainly not be awarding plaintiff any recovery in this regard, in its role as

trier of fact over any MTCA claims.

        Another legal theory offered by plaintiff which appears inapplicable in this case is his

claim asserting a violation of the Thirteenth Amendment’s abolition of slavery. In support of

this claim, plaintiff argues in his brief as follows:



                                                   58
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 59 of 68 PageID #: 8453




        The Thirteenth Amendment States that neither slavery nor involuntary servitude, except
        as a punishment for crime whereof the party shall have been duly convicted, shall exist
        within the United States, or any place subject to their jurisdiction. “A slave is a person
        who is wholly subject to the will of another, one who has no freedom of action and whose
        person and services are wholly under the control of another, and who is in a state of
        compulsory service to another.” United States v. Booker, 655 F. 2d 562, 566 (4th Cir.
        1981). “The availability of escape, as the history of slavery has shown, or even a situation
        where the discipline of terror is not constantly enforced, does not preclude a finding that
        persons are held as slaves.”
        Here, having established that Harris was a free man, Plaintiff could not escape Clay
        County jail, and if he had attempted to do so he would have been met with great bodily
        injury or even death. As set forth above, Harris had no free will whatsoever, as he was
        unable to enter and leave the facility on his own volition, he was locked behind bars most
        of the day, he was prevented from any interaction with the outside world, he was
        prevented from seeking medical treatment when he desired, and he was subjected to
        chemical restraints by force, threat and coercion. Further, in order to avoid the torture of
        sitting in his cell, jailers were able to coerce Harris to engage in free labor, including
        cleaning the common areas, washing clothes and passing out food trays.

[Brief at 33].

        For its part, Clay County denies that plaintiff was forced to do work involuntarily,

arguing that:

        Harris claims he was forced to work in violation of the Thirteenth Amendment as an
        unpaid involuntary laborer and that this labor was forced in order to create evidence that
        he was competent to stand trial. Harris washed clothes, mopped his cell area, and handed
        out food trays. Every witness described these activities as volunteer. Correctional Officer
        Frank Randle testified these were all volunteer work activities. The corrections experts
        reported that these activities were “good” for Harris. There is no evidence of involuntary
        work by Harris. Policies prohibiting involuntary work were followed.

[Defendant’s brief at 35].

        Importantly, the County does not dispute that it would, in fact, have been a violation of

the Thirteenth Amendment for it to have forced plaintiff to work in jail against his will prior to

conviction. Moreover, this court notes that there is precedent for liability in this context. In

McGarry v. Pallito, for example, the Second Circuit Court of Appeals wrote that:

        Because the Thirteenth Amendment “denounces a status or condition, irrespective of the
        manner or authority by which it is created,” Clyatt v. United States, 197 U.S. 207, 216, 25
        S. Ct. 429, 49 L .Ed. 726 (1905), institutions housing pretrial detainees are not exempt

                                                 59
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 60 of 68 PageID #: 8454




       from the Amendment's scope. McGarry was not “duly convicted,” U.S. Const. amend.
       XIII, and therefore does not fall within the category of persons to whom the Amendment,
       on its face, does not apply. Of course, persons sometimes may be detained in advance of
       securing a conviction. See United States v. Salerno, 481 U.S. 739, 741, 107 S.Ct. 2095,
       95 L.Ed.2d 697 (1987). On entering state custody, pretrial detainees surrender “[m]any of
       the liberties and privileges enjoyed by other citizens” even though they are still clothed in
       the presumption of innocence. See Overton v. Bazzetta, 539 U.S. 126, 131, 123 S.Ct.
       2162, 156 L.Ed.2d 162 (2003). However, although a state may subject a pretrial detainee
       to restrictions and conditions of the detention facility, such conditions may not violate the
       Constitution. See Bell v. Wolfish, 441 U.S. 520, 533, 536–37, 99 S.Ct. 1861, 60 L.Ed.2d
       447 (1979). Pretrial detainees are not outside the ambit of the Thirteenth Amendment's
       involuntary servitude provision. … McGarry's allegations state a claim under the
       Thirteenth Amendment. He alleges that his work in the prison laundry was compelled and
       maintained by the use and threatened use of physical and legal coercion. He supports his
       allegations with well-pleaded facts that the defendants threatened to send him to “the
       hole” if he refused to work and that he would thereby be subjected to 23 hour-per-day
       administrative confinement and shackles. These allegations plausibly allege “threat of
       physical restraint or physical injury’ within the meaning of United States v. Kozminski,
       487 U.S. 931, 952, 108 S. Ct. 2751 (1988).”

McGarry v. Pallito, 687 F.3d 505, 511 (2d Cir. 2012). The Second Circuit in McGarry thus held

that the plaintiff’s Thirteenth Amendment claim had potential merit, and this court found no

citing decisions which take issue with the opinion’s rationale. Moreover, given that the parties

appear to agree that forcing plaintiff to work against his will prior to conviction would, in fact,

have violated the Thirteenth Amendment, this appears to represent purely a disagreement

regarding what actually took place in this case.

       While plaintiff nominally argues that he was “forced” to work in this case, a closer

review of his own arguments casts doubt upon this characterization. In his brief, plaintiff writes

that the “coercion” which compelled him to work was that, if he did not do so, he would be

imprisoned in his cell. Specifically, plaintiff writes that:

       As Defendant Sheriff Scott described, for the price of humanity, Harris was coerced into
       performing unpaid work duties to simply avoid the torture of staring at four walls all day,
       unable to leave the facility:
       A. Well, each inmate is expected to keep their cell in order and to wear clean clothes,
       shower for Court appearances. So, you know, just general rules of life that you expect
       inmates to follow. And, for example, as far as duties, we do routine maintenance on the

                                                   60
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 61 of 68 PageID #: 8455




       cells up there. So the Jail Administrator may ask, "Hey we've got to paint your cell. Do
       you want to help paint? Do you want to help clean it or clean the floors?", or whatever.
       And most of the time these guys are going to volunteer, again because it gives them
       something to do besides sitting on the bed and looking at four walls.
       Q. And they don't -- they don't get paid to do and of this janitorial work or passing out
       food trays or what have you. Correct.
       A. Again, I don't necessarily need them. I mean, I've got a -- I've got a maintenance staff
       that can do all that work. Again, this is just us giving opportunities for them, you know,
       to be able to have something meaningful to do.
       Q. Sure. But they do not get paid, though, correct?
       A. They do not.
       As best summed up by Jailor Randle:
       Q. And as a free man one day, let's just say Sheriff Scott, they decided that they weren't
       going to let you leave the jail. Okay? And you were working in the jail mopping the
       floor, passing out food trays and sweeping the area. Okay? How would you feel about
       that? And you're not getting paid. How would you feel about that?
       A. Not good.
       Q. And you would agree in your opinion that would constitute slavery, wouldn't it?
       A. Probably, yes.
       On that basis, Harris was wholly subject to the will of the Clay County Sheriff, he had no
       freedom of action and his person and services are wholly under the control of the Clay
       County Sheriff, and who worked without compensation for years, in order to avoid the
       punishment of staring at the “four walls” in his cell.
       Thus, the Court must find that Defendants, violated Harris’ Thirteenth Amendment Right,
       as a state actor confined a free man against his will, and coerced him in free labor by
       offering an opportunity to avoid the torture of staring at a wall and having the opportunity
       to do something meaningful, all freedoms that were stripped from Harris during his
       unlawful confinement.

[Brief at 34-35].

       Based on the foregoing, it appears that plaintiff’s allegations of “coercion” are simply

that, if he chose not to work, he would be locked up in his cell with “nothing meaningful to do.”

While this court does not minimize the stress and despair associated with being incarcerated in

jail, these hardships strike it as being “baked into the cake” of being a pretrial detainee held

against one’s will. As quoted above, the Second Circuit in McGarry was faced with coercion

which took the form of threats to “to send [the prisoner] to ‘the hole’ if he refused to work and

that he would thereby be subjected to twenty-three hour-per-day administrative confinement and

shackles.” Id. The Second Circuit found that “[t]hese allegations plausibly allege “threat of

                                                 61
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 62 of 68 PageID #: 8456




physical restraint or physical injury’ within the meaning of United States v. Kozminski, 487 U.S.

931, 952, 108 S. Ct. 2751 (1988).”

        This court notes that, in Kozminski, the Supreme Court defined involuntary servitude as

“a condition of servitude in which the victim is forced to work for the defendant by the use or

threat of physical restraint or physical injury, or by the use or threat of coercion through law or

the legal process.” Id. It thus appears that, in order to qualify as “coercion” under Kozminski,

the relevant conduct must involve some sort of negative consequences which are imposed on an

inmate if he chooses not to work, not simply the ordinary jail conditions faced by all inmates.

The alleged coercion described by plaintiff in this case, by contrast, appears to be that inmates

who wished to get outside and “avoid staring at the walls” of their jail could choose to work if

they wished to do so. This court does not regard this as “coercion” within the meaning of

Kozminski, and defendants’ motion for summary judgment on this claim will therefore be

granted.

        Another cause of action raised by plaintiff which this court finds to lack merit is his

Americans With Disabilities Act (ADA) claim. In its prior order, this court raised the possibility

that an ADA claim might be applicable in this case, but, now that the parties have conducted

discovery and it is clear exactly what plaintiff’s factual allegations are, it seems clear that this is

not the case. In so stating, this court notes that plaintiff seeks to use the ADA as a “backup”

cause of action of sorts on virtually all of his allegations in this case. Indeed, plaintiff even

attempts to shoehorn his Thirteenth Amendment cause of action, discussed above, into a

potential ADA claim, writing that:

        Furthermore, as it relates jail labor, the Clay County Jail cannot compel a pretrial
        detainee to engage in forced labor, without that detainee’s consent, let alone a person who
        is neither a pretrial detainee nor prisoner. Such an act constitutes involuntary servitude.
        Here, it has been established that Harris did not have an opportunity to give informed

                                                   62
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 63 of 68 PageID #: 8457




        consent or refuse to engage in “institutional needs” labor of any kind, whether it be
        janitorial services, kitchen duties, or any other forms of in-house jail labor that may be
        performed by detainees on a volunteer basis, as he was a mentally disabled free man
        trapped in a county jail, and was only afforded a less torturous experience of free labor in
        order to avoid the relegation of “staring at four walls” for indefinite periods of time.

[Brief at 46].

        This court regards the Thirteenth Amendment, and not the ADA, as constituting the

proper legal context in which to consider plaintiff’s forced labor arguments, and the fact that he

seeks to use the ADA as a “backup” cause of action in this regard is typical of his attempts to re-

characterize each of his factual allegations as a possible ADA claim. Indeed, plaintiff even

attempts to characterize his forced medication claim as an ADA claim, but this court views the

U.S. Supreme Court’s Fourteenth Amendment due process jurisprudence as setting forth the

proper legal context in which to consider this claim. Indeed, this is the well-established legal

context for considering incidents of forced medication such as the one alleged by plaintiff, and

this court simply does not regard his assertions in this regard as giving rise to an ADA claim.

        Plaintiff also asserts that he was not provided with proper treatment for his disability

while in jail, but the weight of federal authority supports a position that failure to treat a

disability may not constitute disability discrimination under the ADA. In Doe v. Harris Cty.,

Texas, for example, a Texas district court rejected allegations similar to those advanced by

plaintiff here, writing that:

        Asserting that she is a person with a mental disability as defined by the ADA and that
        Harris County is a public entity within the meaning of Tile II of the ADA, plaintiff
        alleges that Harris County discriminated against her because of her disability in violation
        of the ADA by treating her as a criminal defendant who did not require mental health
        treatment or medical care, denying her reasonable and appropriate standards of hygiene,
        denying her services and programs that would have accommodated her disability and
        were available to other inmates, and threatening her with felony prosecution for behavior
        that was symptomatic of her deteriorating mental health.
        The court is not persuaded that these allegations state a claim under the ADA or § 504.
        Plaintiff's allegation that Harris County discriminated against her because of her

                                                  63
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 64 of 68 PageID #: 8458




       disability by treating her as a criminal defendant who did not require mental health
       treatment, and by denying her services and programs that would have accommodated her
       disability are merely different ways of alleging that Harris County failed to provide her
       adequate mental health treatment.

2017 WL 4402590, at *29 (S.D. Tex. Sept. 29, 2017). Other federal courts have reached similar

results. See, e.g. Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1022 (9th Cir. 2010)( “The ADA

prohibits discrimination because of disability, not inadequate treatment for disability.”); Kokinda

v. Penn. Dep't of Corr., 663 Fed. Appx. 156, 159 (3rd Cir. 2016) (“the ADA prohibits disability-

based discrimination, ‘not inadequate treatment for the disability’ ”); Bryant v. Madigan, 84 F.3d

246, 249 (7th Cir. 1996) (in the absence of discrimination, the ADA is not “violated by a prison's

simply failing to attend to the medical needs of its disabled prisoners”).

       Plaintiff is able to point to Borum v. Swisher Cty., No. 2:14-CV-127-J, 2015 WL 327508,

at *9 (N.D. Tex. Jan. 26, 2015) as an example of the minority of federal courts which have

recognized an ADA or Rehabilitation Act (RA) claim based on allegations of inadequate medical

treatment in jail. Plaintiff cites no Fifth Circuit authority holding that such a cause of action is

even a possibility, however, and he thus fails to establish a basis for his ADA inadequate

treatment claim under binding precedent.

       Even if this court were to assume that the Fifth Circuit would eventually find an ADA

claim applicable in the state prison or jail context, it does not believe that discovery in this case

revealed sufficient evidence to support such a claim. In so concluding, this court notes that there

was extensive evidence developed during discovery regarding the mental health treatment and

medication provided to plaintiff, and medical records at the Clay County Jail indicated that his

medical condition improved under this treatment. For example, in his summary judgment brief,

Dr. Miller wrote that:

       On January 27, 2012, defendant Tanya West, R.N., who provided nursing services at the

                                                  64
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 65 of 68 PageID #: 8459




        Clay County jail, recorded in her notes that Harris had been refusing his oral medication
        and was exhibiting bizarre and violent behavior and threatening jail staff. As of that time,
        Harris had not taken any antipsychotic medication for at least several weeks.
        Consequently, in place of the prescribed daily oral medication that he was refusing to
        take, Harris was prescribed the antipsychotic drug Prolixin to be administered monthly by
        injection. Ms. West began administering Prolixin to Harris on or about February 8, 2012.
        In a statement written eight months later, Ms. West stated that Harris’s mental state and
        behavior improved markedly after he began receiving the injections and that there had
        been no bizarre or violent behavior since the change to Prolixin. The jail medical records
        made by Ms. West show that Harris continued to receive anti-psychotic medication by
        injection until he left the jail pursuant to his commitment to East Mississippi State
        Hospital (“EMSH”) in June 2016 and that Harris received the injections
        willingly, did not refuse any injections, and was not forcibly medicated.

[Miller brief at 3, record citations omitted].

        There is thus significant evidence in the record that plaintiff did, in fact, receive medical

treatment for his psychiatric illness while in the Clay County jail and that his condition improved

as a result. This court notes that, in the face of such evidence, plaintiff’s ADA briefing relies on

proof which is less than persuasive. For example, plaintiff argues that:

        Further, Harris was excluded from any and all participation in and/or denied the benefits
        of the services, programs, or activities of the MDMH, in which he was entitled to, per the
        Court’s October 12, 2010 order which confirmed that Harris was “not competent to stand
        trial and ordered civil commitment proceedings to comply with Mississippi Code
        Annotated § 41-21-63 (1972),” all as a result of Harris’ mental disability inhibiting his
        capacity to comprehend the nature of the proceedings, and demand that he receive the
        accommodations that other pretrial detainees deemed mentally incompetent received.
        There can be no doubt that the Clay County jail does not have the capacity to care for
        mentally incompetent persons, as otherwise there would be no need for a Court
        to order such a detainee to an institution under the direction of the MDMH for such
        specific accommodations. Therefore, due to Harris’s lack of capacity to ensure that he be
        provided those accommodations afforded to him in an MDMH facility or a facility of his
        families choice, he was in fact denied the mental treatment he was entitled to, and that
        has been afforded to other persons in his position as a result of his incompetency.

[Plaintiff’s brief at 46-47].

        Thus, in support of the notion that he was provided with inadequate medical treatment at

the Clay County Jail, plaintiff cites the Circuit Judge’s October 12, 2010 order that he be civilly

committed. Based on this order, plaintiff concludes that “[t]here can be no doubt that the Clay

                                                  65
   Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 66 of 68 PageID #: 8460




County jail does not have the capacity to care for mentally incompetent persons, as otherwise

there would be no need for a Court to order such a detainee to an institution under the direction

of the MDMH for such specific accommodations.” Id. This court regards this as rather

underwhelming evidence that plaintiff was provided with medical care at the Clay County Jail

which was so inadequate as to constitute an ADA violation, particularly since the order in

question was made prior to the treatment in question. That being the case, this order cannot

possibly serve as evidence of what kind of treatment plaintiff actually did receive in jail; at most,

it could be regarded as evidence regarding one judge’s expectation in this regard.

        This court therefore concludes that, even assuming that the Fifth Circuit would recognize

an ADA inadequate medical treatment claim in an appropriate prison case (which is far from

clear), it would very likely require greater proof of an ADA violation than that which plaintiff

has provided in this case. This court therefore does not regard the ADA as constituting the

proper legal context in which to address any of plaintiff’s allegations, and defendants’ motion to

dismiss this claim will therefore be granted.

        This court notes that plaintiff has filed his own motion for partial summary judgment,

but, inasmuch as it has previously concluded that all of his claims are either due to be dismissed

or are the subject of triable fact issues, this motion must necessarily be denied. Moreover, while

this court will thus permit some, but not all, of plaintiffs’ claims against the county defendants to

go before the jury, it must emphasize the trial in this matter will not involve the clear-cut case

which plaintiffs seems to regard this as, but, rather, the highly complex and nuanced one which it

actually is.

        For example, while this court is certain that plaintiff would prefer for the jury not to learn

that he was indicted for murder in this case, it believes this to be a fundamental fact of this case



                                                  66
  Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 67 of 68 PageID #: 8461




which cannot reasonably be kept from it. Indeed, this court suspects that the nature of the crimes

of which plaintiff is accused will be one of the, if not the, first things which the jury wishes to

know about this case, and it will likely become suspicious of these proceedings if this basic and

fundamental fact of this case is kept from it. Moreover, defendants’ awareness of the charges

facing plaintiff can reasonably be used by them as a defense to certain claims, including those

seeking punitive damages and those alleging unlawful forced medication. At the same time, this

court will not allow defendants to make excessive mention of the murder charges against

plaintiff or to seek to inflame the jury with them. Consistent with this approach, this court will

allow defendants to mention that plaintiff was indicted for murder in this case, but they will not

be allowed to mention the specific details of the crimes for which plaintiff was indicted.

       This court will give the jury appropriate instructions regarding the presumption of

innocence, and defendants will not be permitted to argue that plaintiff is most likely guilty of

murder or that he should simply be happy that he is not currently serving a life sentence for that

crime. At the same time, this court will permit defendants to argue, in the punitive damages

context, that they were concerned about protecting the public from an individual who was

indicted for murder and that their actions should be judged accordingly. As noted previously,

this court believes that this consideration did, in fact, motivate many of defendants’ actions in

this case, and it intends to allow both sides to make out their case, as long as they do not resort to

inflammatory or provocative arguments.

       Based on the foregoing, it is ordered that Allgood’s motion for summary judgment is

granted and the county defendants’ motions for summary judgment are granted in part and

denied in part. Plaintiff’s motion for partial summary judgment is denied, and Allgood’s motion

to strike the expert testimony of Willie Abston [338-1] is dismissed as moot.



                                                  67
Case: 1:18-cv-00167-MPM-RP Doc #: 372 Filed: 05/19/21 68 of 68 PageID #: 8462




   This, the 19th day of May, 2021.



                                      /s/ Michael P. Mills
                                      U.S. District Court




                                        68
